
	

113 HR 2282 IH: Internet Gambling Regulation, Enforcement, and Consumer Protection Act of 2013
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2282
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2013
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Financial Services and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To regulate Internet gambling, to provide consumer
		  protections, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Internet Gambling Regulation, Enforcement, and Consumer
			 Protection Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—INTERNET GAMBLING REGULATION AND CONSUMER PROTECTION
				
					Sec. 101. Findings.
					Sec. 102. Definitions.
					Sec. 103. Prohibition on operation of internet gambling
				facilities.
					Sec. 104. Office of Internet Gambling Oversight.
					Sec. 105. Qualified bodies.
					Sec. 106. Establishment of licensing program for internet
				gambling.
					Sec. 107. Compulsive gaming, responsible gaming, and
				self-exclusion program requirements.
					Sec. 108. Prohibition on use of licenses in certain States and
				Indian lands.
					Sec. 109. Prohibition on bets or wagers on sporting
				events.
					Sec. 110. Public internet gambling and internet gambling
				parlors prohibited.
					Sec. 111. Safe harbor.
					Sec. 112. Cheating and other fraud.
					Sec. 113. Construction and relation to other law.
					Sec. 114. Orderly transition.
					Sec. 115. Annual reports.
					Sec. 116. Independent testing of licensed operator
				equipment.
					Sec. 117. Inclusion of authority to address gambling addiction
				in samhsa authorities.
					Sec. 118. Compilation of datasets on player
				behavior.
					Sec. 119. Effective date.
					Title II—ENFORCEMENT UNDER TITLES 18 AND 31, UNITED STATES
				CODE
					Sec. 201. Financial service providers.
					Sec. 202. Amendments relating to illegal gambling
				businesses.
					Sec. 203. Further amendments to subchapter IV of chapter 53 of
				title 31, United States Code.
					Sec. 204. Bettor forfeiture.
					Sec. 205. Regulations.
					Sec. 206. Conforming amendment.
					Title III—OTHER MATTERS
					Sec. 301 Severability.
				
			IINTERNET GAMBLING
			 REGULATION AND CONSUMER PROTECTION 
			101.Findings
				(a)FindingsCongress
			 makes the following findings:
					(1)Since the
			 development of the Internet, Internet sites offering Internet gambling have
			 raised consumer protection and enforcement concerns for Federal and State
			 governments as such Internet sites are often run by unknown operators located
			 in many different countries, subject to little or no oversight, and have sought
			 to attract customers from the United States.
					(2)Subchapter IV of chapter 53 of title 31,
			 United States Code, which was added by the enactment of the Unlawful Internet
			 Gambling Enforcement Act of 2006 (title VIII of Public Law 109–347; 120 Stat.
			 1952), makes it a Federal crime for gambling businesses to knowingly accept
			 most forms of payment in connection with the participation of another person in
			 unlawful Internet gambling. Since the enactment of the Unlawful Internet
			 Gambling Enforcement Act of 2006, such subchapter IV has helped aid enforcement
			 efforts against unlawful Internet gambling operators and to limit unlawful
			 Internet gaming involving United States persons.
					(3)In 2006, Congress enacted the Unlawful
			 Internet Gambling Enforcement Act, which prohibited the acceptance or
			 processing of financial instruments for the purpose of unlawful Internet
			 gambling, but which did not clarify which bets or wagers are prohibited by law.
			 Groups such as the National District Attorneys Association and the Fraternal
			 Order of Police have expressed support for a law that clearly prohibits all
			 unlicensed Internet gambling. Enacting such a law will aid law enforcement,
			 prosecutors and courts in their efforts to curtail unlawful Internet
			 gambling.
					(4)On December 23,
			 2011, the Department of Justice released a memorandum opinion of the Office of
			 Legal Counsel dated September 20, 2011, that construed section 1084 of title
			 18, United States Code (referred to as the Wire Act), to apply
			 only to sports-related gambling activities in interstate and foreign commerce,
			 with the result that non-sports related Internet gambling in the United States
			 has been found not to be prohibited under Federal law if it is lawful under
			 State law.
					(5)A
			 growing number of States and Indian tribes have legalized or are considering
			 legalizing and promoting Internet gambling to generate revenue. Absent Federal
			 limitations and enforcement, State regulation of Internet gambling, including
			 consumer safeguards, could vary widely from State to State, and States could
			 have difficulty enforcing Internet gambling restrictions within their borders,
			 especially against out-of-State operators.
					(6)A
			 number of States have authorized or are considering authorizing Internet
			 purchases of lottery subscriptions or other lottery games to generate revenue,
			 which should not be prevented by Federal law.
					(7)Federal law needs
			 to be updated to make clear its relationship to Internet gambling to strengthen
			 enforcement and to ensure an effective Internet gambling enforcement structure
			 that protects consumers and the ability of States to enforce State laws
			 relating to Internet gambling.
					(8)Since the passage
			 of the Professional and Amateur Sports Protection Act (Public Law 102–559) in
			 1992, which added chapter 178 to title 28, United States Code, such chapter has
			 played an important and effective role in implementing longstanding Federal
			 policy against gambling on professional, scholastic, and amateur sporting
			 events.
					(9)Additional tools
			 to assist law enforcement, banks and financial transaction providers, and
			 Internet service providers in the prevention of unlawful Internet gambling
			 activities would be important and beneficial. Maintenance of a list of licensed
			 Internet gambling operators would provide a level of certainty as to permitted
			 transactions and law enforcement efforts.
					(10)Internet
			 gambling, like much other Internet commerce, traverses State boundaries. Any
			 particular transaction may cross a number of State boundaries from origin to
			 destination, and communications between the same parties at different times may
			 travel along markedly different routes, based on factors such as traffic, load
			 capacity, and other technical considerations outside the control of sender and
			 recipient. For that reason, among others, the Federal courts consistently have
			 ruled that the Internet is an instrumentality and channel of interstate
			 commerce and, as such, is subject to Congress’s plenary authority. For these
			 same reasons, Internet gambling by its very nature implicates Federal concerns,
			 and is different in kind and effect from traditional gambling activity.
					(11)A Federal regime
			 to regulate Internet gambling and to protect consumers should include an
			 effective framework—
						(A)to prevent
			 underage wagering and otherwise to protect vulnerable individuals;
						(B)to ensure the
			 games are fair and are conducted honestly;
						(C)to ensure that
			 States and Indian tribes that wish to prohibit Internet gambling may do
			 so;
						(D)to promote the
			 ability of State and Tribal lotteries to generate revenue for the jurisdictions
			 that license them; and
						(E)to facilitate the
			 enforcement of Federal, State, and tribal laws against unauthorized Internet
			 gambling.
						(12)To avoid uneven
			 treatment of Internet gambling and land-based gambling and the risk of
			 discrimination against existing land-based gambling operations and States that
			 have authorized gambling, a Federal regime to regulate Internet gambling should
			 contain revenue measures sufficient to ensure that Internet gambling activities
			 generate at least equivalent revenues for the Federal Government and the States
			 combined as they would generate if the gambling was carried out at land-based
			 operations.
					(13)Federal
			 regulation of Internet gambling should be designed and implemented to foster a
			 level-playing field among all forms of traditional gambling and all types of
			 Internet gambling operators, including casinos, Indian tribes offering gambling
			 services, State-licensed lotteries, horseracing, and any other form of gambling
			 that is not sports-related, as well as among Internet companies with relevant
			 expertise in e-commerce who meet the same qualifications as traditional casinos
			 for integrity and for the capacity to carry out Internet gambling operations
			 that meet applicable Federal and State standards.
					102.DefinitionsIn this title:
				(1)ApplicantThe
			 term applicant means any person who has applied for a license
			 under this title.
				(2)Bet or
			 wager
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 bet or wager has the meaning given the term in section 5362 of
			 title 31, United States Code.
					(B)ExceptionThe
			 term bet or wager does not include the following:
						(i)A
			 bet or wager that is permissible under the Interstate horseracing Act of 1978
			 (15 U.S.C. 3001 et seq.).
						(ii)A
			 qualifying intrastate lottery transaction.
						(3)Casino
			 gaming
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 casino gaming means the full range of casino gaming activity
			 licensed by regulatory bodies of States or Indian tribes that would be
			 qualified as class III gaming under section 4 of the Indian Gaming Regulatory
			 Act (25 U.S.C. 2703) if that Act were applicable to the gaming.
					(B)ExceptionThe
			 term casino gaming does not include lotteries of States or
			 Indian tribes in compliance with the law of that State or Indian tribe, as
			 applicable, and which solely provide lottery tickets to participants wholly
			 within the boundaries of such State or the Indian lands of such Indian
			 tribe.
					(4)Gaming
			 device
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 gaming device means any computer-based gambling machine,
			 including slot machines and video lottery terminals that have been approved by
			 a gaming regulatory authority of a State or Indian tribe.
					(B)ExceptionThe
			 term gaming device does not include machines that process bets
			 or wagers for pari-mutuel betting pools.
					(5)Indian lands and
			 Indian tribeThe terms Indian lands and
			 Indian tribe have the meaning given the terms in section 4 of
			 the Indian Gaming Regulatory Act (25 U.S.C. 2703).
				(6)InternetThe
			 term Internet has the meaning given the term in section 5362 of
			 title 31, United States Code.
				(7)Internet
			 gambling facilityThe term
			 Internet gambling facility means an Internet website, or similar
			 communications facility in which transmissions may cross State boundaries,
			 through which a bet or wager is initiated, received, or otherwise made, whether
			 transmitted by telephone, Internet, satellite, or other wire or wireless
			 communication facility, service, or medium, including an Internet gambling
			 facility not operating under a license in good standing issued under this
			 title, including any facility that facilitates qualifying intrastate lottery
			 transactions to the degree that such facility facilitates such
			 transactions.
				(8)LicenseeThe
			 term licensee means a person who operates an Internet gambling
			 facility under a license issued by a qualified body pursuant to this
			 title.
				(9)Live
			 racingThe term live racing means, with respect to
			 a physical race track, the conduct of live thoroughbred horse races at such
			 race track and does not include any races simulcasted from a separate race
			 track.
				(10)Operate an
			 internet gambling facilityThe term operate an Internet
			 gambling facility means to conduct, direct, manage, own, supervise, or
			 control an Internet gambling facility.
				(11)PersonThe
			 term person means a natural person, corporation, casino gambling
			 facility, or race track, an Internet gambling facility, an Internet poker
			 facility, a State or State agency, or an Indian tribe or corporation, agency,
			 or instrumentality of an Indian tribe.
				(12)Qualified
			 bodyThe term qualified body means the
			 following:
					(A)The Office of
			 Internet Gambling Oversight established under section 104(a) and designated
			 under section 105(a)(2).
					(B)Any State agency
			 or regulatory body of an Indian tribe that has been designated as a qualified
			 body under paragraph (1) or (3) of section 105(a).
					(13)Qualified race
			 trackThe term qualified race track means a race
			 track that has been licensed by a regulatory authority of a State or Indian
			 tribe.
				(14)Qualifying
			 intrastate lotteryThe term
			 qualifying intrastate lottery means a lottery or other prize,
			 through the purchase of a chance or opportunity to win, that is offered by a
			 State or Indian tribe—
					(A)that is operating
			 lawfully under the laws of that State or Indian tribe, as the case may
			 be;
					(B)that is not
			 related to a sporting event;
					(C)in which the opportunity to win is
			 predominately subject to chance; and
					(D)that provides the
			 chances or opportunity to win for purchase to participants only within the
			 boundaries of that State or the Indian lands of that Indian tribe, as the case
			 may be.
					(15)Qualifying
			 lottery transactionThe term qualifying lottery
			 transaction means the purchase of a chance or opportunity to win a
			 lottery or other prize offered by a State lottery, operating lawfully under the
			 laws of a State or Indian tribe, that is not sports-related and—
					(A)which opportunity
			 to win is predominantly subject to chance; and
					(B)which is
			 authorized by a State or Indian tribe.
					(16)Remote gaming
			 equipment
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 remote gaming equipment means electronic or other equipment
			 principally used by or on behalf of an operator of an Internet gambling
			 facility, including by any significant vendor to such operator, to—
						(i)register a
			 person’s participation in Internet gambling and to store information relating
			 thereto;
						(ii)present to
			 persons who are participating or who may participate in Internet gambling the
			 game that is to be played;
						(iii)determine all or
			 part of, or the effect of, a result relevant to Internet gambling and to store
			 information relating thereto;
						(iv)accept payment
			 with respect to Internet gambling from the player; or
						(v)authorize payment
			 of any winnings in respect of Internet gambling.
						(B)ExceptionThe
			 term remote gaming equipment does not include the
			 following:
						(i)Equipment used for
			 business continuity, back-up, excess capacity, or other secondary use.
						(ii)A
			 computer which is used by a person to participate in Internet gambling unless
			 the computer is provided by or on behalf of the person who is conducting or
			 providing the facilities for the game.
						(iii)Equipment
			 operated in the ordinary course of providing banking, telecommunications, or
			 payment processing services.
						(iv)Such other
			 equipment that provides ancillary services as the Secretary considers
			 appropriate.
						(17)SecretaryThe term Secretary means the
			 Secretary of the Treasury.
				(18)Significant
			 vendorThe term significant vendor means a person
			 who—
					(A)on behalf of a
			 licensee, knowingly manages, administers, or controls bets or wagers that are
			 initiated, received, or otherwise made within the United States;
					(B)on behalf of a
			 licensee, knowingly manages, administers, or controls the games with which such
			 bets or wagers are associated;
					(C)on behalf of a
			 licensee, develops, maintains, or operates the software or other system
			 programs or hardware on which the games or the bets or wagers are managed,
			 administered, or controlled;
					(D)provides the
			 trademarks, tradenames, service marks, or similar intellectual property under
			 which a licensee identifies its Internet gambling facility to its customers in
			 the United States;
					(E)sells, licenses,
			 or otherwise receives compensation for selling or licensing information on
			 individuals in the United States that made bets or wagers with an Internet
			 gambling facility not licensed under this title via a database or customer
			 lists;
					(F)provides any
			 products, services, or assets to a licensee and is paid a percentage of gaming
			 revenue or commission fees by the licensee (not including fees to financial
			 institutions and payment providers for facilitating a deposit by a customer);
			 or
					(G)with respect to an
			 applicant, proposes to provide any of the activities, services, or items
			 identified in subparagraphs (A) through (F).
					(19)Sporting
			 event
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 sporting event means any athletic competition, whether
			 professional, scholastic, or amateur or any performance of any athlete in such
			 competitions.
					(B)ExceptionThe
			 term sporting event does not include any activity described in
			 section 3704(a)(4) of title 28, United States Code.
					(20)StateThe
			 term State means each of the several States of the United
			 States, the District of Columbia, and any commonwealth, territory, or
			 possession of the United States.
				103.Prohibition on
			 operation of internet gambling facilities
				(a)Prohibition
					(1)In
			 generalIt shall be unlawful
			 for a person to operate an Internet gambling facility that offers services to
			 persons in the United States, except as authorized under this Act.
					(2)ExceptionParagraph
			 (1) shall not apply to the operation of an Internet gambling facility by a
			 person located inside the United States who is a licensed operator under this
			 Act; to any qualified race track; to any operator offering qualifying lottery
			 transactions; to any operator authorized and licensed to provide services
			 relating to bets or wagers by a State or Indian tribe in compliance with the
			 law of that State or Indian tribe, as applicable, and which solely provides
			 services to participants wholly within the boundaries of such State or the
			 Indian lands of such Indian tribe; or to any person engaged outside the United
			 States in which bets or wagers are initiated, received, or otherwise made
			 solely by individuals located outside the United States.
					(b)Criminal
			 penaltiesAny person who violates this section shall be fined
			 under title 18, United States Code, imprisoned for not more than 10 years, or
			 both.
				104.Office of
			 Internet Gambling Oversight
				(a)Establishment
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall establish within the Department of the
			 Treasury an office to exercise the functions of the Secretary under this
			 title.
					(2)DesignationThe
			 office established under paragraph (1) shall be known as the Office of
			 Internet Gambling Oversight (in this section referred to as the
			 Office).
					(b)Executive
			 director
					(1)In
			 generalThe Secretary shall appoint as the head of the Office an
			 executive director.
					(2)Experience and
			 expertiseThe executive director of the Office shall be appointed
			 by the Secretary from among individuals who demonstrate the following:
						(A)Skill and
			 experience in gaming regulation and enforcement.
						(B)Experience in
			 criminal investigations and law enforcement generally.
						(C)A reputation for
			 good character, honesty, and integrity.
						(3)Background
			 investigationBefore appointing an individual as executive
			 director under paragraph (1), the Secretary shall conduct a background
			 investigation into the financial stability, integrity, and responsibility of
			 the individual.
					(4)LimitationsThe
			 Secretary may not appoint under paragraph (1) an individual who—
						(A)has been convicted
			 of a felony; or
						(B)maintains any
			 ownership or equity interest or any ongoing business relationship with—
							(i)an
			 operator of a casino gaming facility, Internet gambling facility, race track,
			 lottery, or other regulated gambling entity; or
							(ii)A significant vendor.
							(c)Delegation of
			 authority
					(1)In
			 generalThe Secretary may delegate to the executive director of
			 the Office any authority, duty, or responsibility conferred upon the Secretary
			 by this title.
					(2)Regulatory
			 authority of executive directorThe executive director of the
			 office may prescribe such regulations and take such actions as may be necessary
			 to carry out such authorities, duties, or responsibilities delegated to the
			 executive director by the Secretary paragraph (1).
					(d)Regulations and
			 standards
					(1)Regulations and
			 standards necessary to function as qualified bodyWith respect to
			 the application of this title to the functions of the Office as a qualified
			 body under section 105(a)(2), the Secretary shall, not later than 270 days
			 after the date of the enactment of this Act, prescribe regulations and
			 standards to implement the requirements set out in subsections (d) and (g) of
			 section 106 and section 107.
					(2)Manner of
			 prescriptionRegulations prescribed under paragraph (1) shall be
			 prescribed in accordance with section 553 of title 5, United States
			 Code.
					(e)Publication of
			 information to facilitate submittal of applications for initial designation as
			 qualified bodiesNot later than 150 days after the date of the
			 enactment of this Act, the Secretary shall publish in the Federal Register such
			 information as may be necessary for an applicant to submit a complete
			 application under section 105(a)(1)(B).
				(f)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the office without reimbursement, and such detail shall be without
			 interruption or loss of civil service status or privilege.
				105.Qualified
			 bodies
				(a)Designation of
			 qualified bodies
					(1)Initial
			 designation of qualified bodies
						(A)Designation
							(i)In
			 generalNot later than 270
			 days after the date of the enactment of this Act, the Secretary shall designate
			 as qualified bodies all State agencies, and regulatory bodies of Indian tribes,
			 that submit applications under subparagraph (B) and satisfy the criteria set
			 forth under subparagraph (C).
							(ii)Subsequent
			 designationsAfter the initial designations—
								(I)the Secretary may
			 at any time designate additional State agencies or regulatory bodies of Indian
			 tribes as qualified bodies as deemed appropriate to carry out the goals of this
			 Act, so long as they meet the criteria set forth under subparagraph (C);
			 and
								(II)notify each such
			 agency or regulatory body of the determinations and designations made under
			 subclause (I).
								(B)ApplicationEach
			 State agency or regulatory body of an Indian tribe seeking to be designated as
			 a qualified body under subparagraph (A) shall submit to the Secretary an
			 application therefor in such form and containing such information as the
			 Secretary may require, which shall be submitted not later than 180 days after
			 the date of the enactment of this Act for any such agency or body that seeks to
			 be among those designated under subparagraph (A)(i).
						(C)Standards for
			 qualified bodiesThe Secretary shall prescribe strict threshold
			 requirements for the designation of agencies or regulatory bodies as qualified
			 bodies under this paragraph, including standards relating to the
			 following:
							(i)The
			 size and qualification of staff of the qualified body to ensure the qualified
			 body employs sufficient number of enforcement agents with experience in gaming
			 regulatory enforcement areas to discharge its intended functions and has the
			 sophistication and resources necessary to evaluate issues unique to the
			 Internet environment.
							(ii)The
			 length of time the qualified body has regulated other forms of gaming or
			 e-commerce to ensure designations of only those regulatory bodies that have a
			 history of demonstrated regulatory enforcement and oversight commensurate with
			 the responsibilities imposed under this title.
							(iii)The qualified
			 body’s experience and willingness to work with Federal authorities, including
			 the Financial Crimes Enforcement Network.
							(iv)The
			 capacity and experience of the qualified body in conducting rigorous
			 suitability reviews under section 106.
							(v)The
			 adequacy of enforcement and regulatory authorities for the qualified body under
			 the law of the applicable State or Indian tribe, including, at a minimum,
			 requirements and authorities on the following:
								(I)To investigate the
			 suitability of each person required to be found suitable in connection with an
			 application or license under this title.
								(II)To require
			 licensees to maintain appropriate procedures to ensure the compliance of
			 licensees with the provisions of this title and the regulations prescribed
			 thereunder.
								(III)To examine any
			 licensee and any books, papers, records, or other data of licensees and
			 significant vendors relevant to any recordkeeping or reporting requirements
			 imposed by the agency or regulatory body under this title.
								(IV)To summon a
			 licensee, an applicant, a significant vendor, an officer or employee of a
			 licensee, applicant, or significant vendor (including a former officer or
			 employee), or any person having possession, custody, or care of the reports and
			 records required by the agency or regulatory body as a qualified body under
			 this title to appear before the agency or regulatory body at such time and
			 place named in the summons, to produce such books, papers, records, or other
			 data, and to give such testimony, under oath, as may be relevant or material to
			 any investigation in connection with the enforcement o this title or any
			 application for a license under this title.
								(V)To enforce or
			 direct enforcement of a summons in State or tribal court, as the case may
			 be.
								(VI)To investigate
			 any violation of a provision of this title, any applicable regulation
			 prescribed under this title, and any other violation of applicable State or
			 tribal law relating to the operation of an Internet gambling facility.
								(VII)To conduct
			 continuing reviews of applicants, licensees, and significant vendors and the
			 operation of Internet gambling facilities by use of technological means,
			 on-site observation of facilities, including servers, or other reasonable means
			 to assure compliance with the provisions of this title and any applicable
			 regulation prescribed thereunder.
								(VIII)To impose civil
			 penalties for violations of this title and any applicable regulation prescribed
			 thereunder or applicable order issued thereunder, including State or tribal law
			 described under this subsection.
								(IX)To ensure that
			 the hardware, software, and communications equipment, randomness,
			 configuration, and network security of the Internet gambling facility are
			 tested by an independent testing laboratory.
								(X)To resolve
			 disputes between licensees and the individuals participating in Internet
			 gambling via the Internet gambling facilities of the licensees.
								(vi)Such other
			 standards as the Secretary considers relevant to the ability of an agency or
			 regulatory body to serve as an effective qualified body.
							(2)Designation of
			 office of internet gambling oversight
						(A)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Secretary shall designate the Office of Internet Gambling
			 Oversight established under section 104(a) as a qualified body that may issue
			 licenses to Internet gambling facility applicants and regulate the operation of
			 Internet gambling facilities by any applicant who seeks to operate a licensed
			 Internet gambling facility in the United States.
						(B)ConstructionSubparagraph
			 (A) shall not be construed to require any applicant seeking a license under
			 this title and submitting an application under section 106(c)(1) to submit such
			 application directly to the Office of Internet Gambling Oversight, rather than
			 submitting such application to a State agency or regulatory body of an Indian
			 tribe that has been designated by the Office of Internet Gambling Oversight as
			 a qualified body.
						(3)Nonqualifying
			 State and tribal regulatory authorities due to limited experience or
			 conflicts
						(A)In
			 generalThe Secretary may not approve an application from a State
			 agency or regulatory body of an Indian tribe under paragraph (1) if—
							(i)the
			 agency or regulatory body is located in a State or Indian lands that—
								(I)has not opted in
			 under section 108 and has not demonstrated an intent to opt in under such
			 section; or
								(II)has not opted in
			 under such section and has demonstrated an intent to opt in under such section
			 but has failed to opt in under such section during the 1-year period beginning
			 on the date of the agency’s or regulatory body’s application; or
								(ii)the
			 members of the agency or regulatory body are selected or controlled, directly
			 or indirectly, by a person that has any ownership interest in an applicant,
			 licensee, or significant vendor under this title or an Internet gambling
			 facility, unless—
								(I)such applicant or
			 licensee is licensed by the Secretary; or
								(II)such significant
			 vendor is certified as suitable by the Secretary (and remains so certified at
			 all times while providing services as a significant vendor to any licensee
			 under this title).
								(B)Non-controlling
			 investmentA non-controlling investment of a State, Indian tribe,
			 or local government pension, retirement, annuity, or endowment fund shall not
			 be considered an ownership interest for purposes of subparagraph
			 (A)(ii).
						(4)Withdrawal of
			 designation
						(A)In
			 generalBeginning on the date that is 1 year after the date on
			 which the Secretary prescribes final regulations under this title, the
			 Secretary may, after providing at least 60 days notice to a qualified body of
			 the Secretary’s intent to do so, withdraw the designation of a qualified body
			 under this section if the Secretary determines that—
							(i)the
			 qualified body is not in compliance with the requirements of this title or
			 regulations prescribed thereunder; or
							(ii)the
			 qualified body is not in compliance with the conditions under which the
			 qualified body was designated.
							(B)Opportunity to
			 comply
							(i)In
			 generalThe Secretary may provide a qualified body who receives
			 notice under subparagraph (A) with an opportunity to come into compliance as
			 specified in that notice for a period of not more than 90 days.
							(ii)ExtensionThe
			 Secretary may extend the period in clause (i) by not more than 180 additional
			 days if the qualified body has made substantial progress toward compliance as
			 of the expiration of the first 90 day period.
							(C)Effect of
			 noticeThe Secretary may prohibit a qualified body that receives
			 notice under subparagraph (A) from issuing new licenses under this title until
			 the Secretary determines that the qualified body is in compliance with the
			 requirements of this title and regulations prescribed thereunder.
						(D)Right to
			 appealA State agency or regulatory body of an Indian tribe that
			 has had its designation as a qualified body withdrawn under subparagraph (A) or
			 (B) may seek judicial review of such withdrawal under chapter 7 of title 5,
			 United States Code.
						(5)Action upon
			 withdrawal of designation
						(A)In
			 generalNot later than 30 days after the date on which the
			 Secretary withdraws a designation of a State agency or regulatory body of an
			 Indian tribe under paragraph (5), each person with a license issued by the
			 agency or regulatory body shall—
							(i)(I)cease offering,
			 accepting, and providing services with respect to bets or wagers from persons
			 located in the United States under such license; and
								(II)return all customer deposits of United
			 States customers, or place those sums the return of which to United States
			 customers is not feasible due to change in customer address, bank details, or
			 similar difficulty in escrow in an account with a financial institution in the
			 United States for safekeeping and orderly disposition by the Secretary;
			 or
								(ii)apply for a new
			 license from a different qualified body.
							(B)Interim
			 operationIf a person applies for a new license under clause (ii)
			 of subparagraph (A), the person may continue the activities described in clause
			 (i)(I) of such subparagraph until final action is taken on the license
			 application by the qualified body.
						(C)Interim
			 regulatory oversight
							(i)In
			 generalUntil final action is taken under subparagraph (B) with
			 respect to a person, the Secretary shall have enforcement and regulatory
			 authority over the licensed activities of such person.
							(ii)DelegationThe
			 Secretary may delegate enforcement and regulatory authority under clause (i) to
			 such qualified body as the Secretary considers appropriate, with the consent of
			 the qualified body.
							(b)Oversight of
			 qualified bodiesThe Secretary may investigate and take such
			 action as the Secretary considers appropriate with respect to any qualified
			 body that appears, based upon the Secretary’s own inquiry or based upon
			 credible information provided by other qualified bodies, applicants, licensees,
			 or law enforcement officials, to be deficient or substantially less rigorous
			 than other qualified bodies in the discharge of its responsibilities under this
			 title.
				106.Establishment
			 of licensing program for internet gambling
				(a)Treasury
			 responsibilities and powersThe Secretary shall have
			 responsibility and authority for the following activities:
					(1)Reviewing and
			 qualifying applicants to become Internet gambling facilities under section
			 105(a)(2).
					(2)Reviewing and
			 qualifying agencies and regulatory bodies under section 105(a)(2).
					(3)Exercising
			 oversight over qualified bodies to ensure that qualified bodies—
						(A)comply with the
			 requirements of this title; and
						(B)carry out their
			 regulatory and enforcement functions under this title with appropriate
			 diligence.
						(4)Investigating and
			 taking appropriate remedial action with respect to any qualified body under
			 section 105.
					(5)Prescribing such
			 regulations as may be necessary to administer and enforce the provisions of
			 this title, including issuing regulations establishing rules and procedures for
			 dealing with sums placed in escrow under subsection (l)(7), section
			 105(a)(6)(A)(i)(II), and section 114(b)(1)(E).
					(6)Employing
			 enforcement agents with sufficient training and experience to administer the
			 requirements of this title and the regulations prescribed thereunder.
					(7)Enforcing the
			 requirements of this title by all appropriate means provided under this title
			 and other provisions of law.
					(b)Internet
			 gambling facility licensing program
					(1)Authority to
			 issue licenses limited to non-sports related internet gamblingA
			 qualified body may issue licenses under this title only for the operation of
			 non-sports related Internet gambling facilities.
					(2)Authority to
			 operate internet gambling facility under valid license
						(A)In
			 generalNotwithstanding any other provision of law and subject to
			 the provisions of this title, a licensee may accept a bet or wager with respect
			 to Internet gambling from an individual located in the United States and may
			 offer related services so long as the license of the licensee issued under this
			 title remains in good standing.
						(B)Only one license
			 requiredNothing in this title may be construed to require a
			 person to obtain a license from more than one qualified body in order to
			 operate an Internet gambling facility under this title.
						(C)Significant
			 vendors
							(i)In
			 generalExcept as provided in clause (ii), if a person seeks a
			 certificate of suitability from a qualified body to provide services to a
			 licensee or applicant as a significant vendor with respect to an Internet
			 gambling facility, such person shall not be required to obtain a license under
			 this title to provide such services with respect to that Internet gambling
			 facility.
							(ii)ExceptionIf
			 a qualified body determines that requiring a person described in clause (i) to
			 seek a license is necessary to prevent evasion of any provision of this title,
			 and requiring so would otherwise be consistent with the provisions of this
			 title, such qualified body may require such person to seek a license under this
			 title instead of a certificate of suitability.
							(3)Operation
			 outside the United States
						(A)LimitationA
			 licensee or an affiliate of a licensee may not operate an Internet gambling
			 facility that accepts a bet or wager from an individual located outside of the
			 United States unless the transaction is lawful under this Act and is not
			 unlawful in the jurisdiction in which the individual is located.
						(B)ConstructionNothing
			 in this title shall be construed to authorize a licensee or a foreign affiliate
			 thereof to accept a bet or wager from an individual located in any jurisdiction
			 outside the United States that prohibits the licensee or a foreign affiliate
			 from accepting such bet or wager.
						(c)Application for
			 license
					(1)ApplicationA
			 person seeking to operate an Internet gambling facility under this title shall
			 submit to the Office of Internet Gambling Oversight or any other qualified body
			 an application for a license therefor at such time, in such form, and in such
			 manner as the qualified body receiving the application considers
			 appropriate.
					(2)ElementsEach
			 application submitted under paragraph (1) shall include such information as the
			 qualified body receiving the application considers appropriate, including at a
			 minimum the following:
						(A)Complete financial
			 information about the applicant.
						(B)Documentation
			 showing the organization of the applicant and all related businesses and
			 affiliates.
						(C)The criminal and
			 financial history of—
							(i)the
			 applicant;
							(ii)each of the
			 senior executives and directors of the applicant;
							(iii)any other person
			 who is in control of the applicant; and
							(iv)such other
			 persons as the qualified body considers appropriate.
							(D)Such other
			 information as may be necessary for the suitability analysis required under
			 subsection (d).
						(E)Disclosure of all
			 other applications for licenses previously or simultaneously submitted under
			 paragraph (1) to other qualified bodies and whether those applications are
			 pending, were granted, or were denied.
						(F)A detailed
			 description of the applicant’s plan for complying with all applicable
			 requirements and regulations prescribed pursuant to this title, with particular
			 emphasis on the applicant’s ability to comply with the regulations prescribed
			 under subsection (g).
						(G)A certification by
			 the applicant that the applicant consents to personal jurisdiction over the
			 applicant by Federal courts and in the courts of the State or Indian tribe of
			 the qualified body to which the applicant has applied with respect to a civil
			 action relating to the operation of an Internet gambling facility.
						(3)Reports
						(A)In
			 generalEach qualified body shall report all applicants for
			 licensure and the dispositions of their applications to the Secretary promptly
			 upon disposition of each application or in such intervals as the Secretary may
			 prescribe.
						(B)ContentsEach
			 report under subparagraph (A) shall include such information or documentation
			 as the Secretary may require.
						(d)Standards for
			 license issuance; suitability qualifications and disqualification
			 standards
					(1)Suitability for
			 licensing
						(A)In
			 generalNo applicant shall be eligible to obtain a license under
			 this title unless a qualified body, with whom the applicant has filed an
			 application for a license, has determined, upon completion of a background
			 check and investigation, that the applicant, any person considered to be in
			 control of the applicant, all significant vendors of the applicant, and any
			 other person determined by the qualified body as having significant influence
			 on the applicant are suitable for licensing.
						(B)Application as
			 request for determination of suitabilityAn application for a
			 license submitted to a qualified body under this title constitutes a request
			 for a determination of the general character, integrity, and ability to
			 participate or engage in or be associated with an Internet gambling facility,
			 as appropriate, of the applicant, any person considered to be in control of the
			 applicant, all significant vendors of the applicant, and all other persons
			 determined by the qualified body as having significant influence on the
			 applicant.
						(C)Associates
							(i)In
			 generalIf an entity undergoing a determination of suitability
			 under this paragraph is a corporation, partnership, or other business entity, a
			 background check and investigation shall be carried out by the applicable
			 qualified body with respect to the president or other chief executive of the
			 corporation, partnership, or business entity and such other partners or senior
			 executives and directors or shareholders of the corporation, partnership, or
			 entity as the qualified body considers appropriate.
							(ii)Minimum
			 determinationIn carrying out clause (i), the qualified body
			 shall, at a minimum, carry out a suitability review of the 5 individuals
			 receiving the most compensation (whether in the form of salary, bonus,
			 dividends, distributions, disbursement of profits, or otherwise) from the
			 entity, any person that controls the entity, and such other individuals or
			 entities as the qualified body considers appropriate.
							(D)Parity of
			 investigation and analysis
							(i)Diligence with
			 respect to significant vendors and affiliatesEach investigation
			 and analysis of the suitability of a person with respect to an application for
			 a license under this title, other than the applicant for such license, shall be
			 carried out with the same degree of diligence as the investigation and analysis
			 of the suitability of the applicant.
							(ii)Stringency with
			 respect to casino gaming facilitiesEach qualified body that also
			 issues licenses to casino gaming facilities shall ensure that each
			 investigation and analysis of the suitability of a person carried out by the
			 qualified body under this subsection is no less stringent than a suitability
			 review carried out by the qualified body for the licensing of casino gaming
			 facilities.
							(2)Suitability
			 standardsFor purposes of this title, an applicant and any other
			 person subject to a determination of suitability under paragraph (1) may only
			 be considered suitable under this title if the applicant or person demonstrates
			 to the applicable qualified body by clear and convincing evidence that the
			 applicant or person—
						(A)is a person of
			 good character, honesty, and integrity;
						(B)is a person whose
			 prior activities, criminal record, if any, reputation, habits, and associations
			 do not—
							(i)pose
			 a threat to the public interest or to the effective regulation and control of
			 Internet gambling facilities; or
							(ii)create or enhance
			 the dangers of unsuitable, unfair, or illegal practices, methods, and
			 activities in the conduct of Internet gambling facilities or the carrying on of
			 the business and financial arrangements incidental to such facilities;
							(C)is capable of and
			 likely to conduct the activities for which the applicant is licensed or
			 receives a certificate of suitability in accordance with the provisions of this
			 title, any regulations prescribed under this title, and all other applicable
			 laws;
						(D)in the case of an
			 applicant, has or guarantees acquisition of adequate business competence and
			 experience in the operation of casino gaming facilities, Internet gambling
			 facilities, or Internet gambling facilities;
						(E)in the case of an
			 applicant, has or will obtain sufficient financing for the nature of the
			 proposed operation and from a suitable source; and
						(F)has disclosed to
			 the qualified body all known affiliations or relationships, whether direct or
			 indirect, with persons and assets of persons described by section
			 114(b)(2).
						(3)UnsuitableAn
			 applicant or any other person may not be determined to be suitable under this
			 subsection if the applicant or such person—
						(A)has failed to
			 provide information and documentation material to a determination of
			 suitability for licensing under paragraph (1);
						(B)has supplied
			 information which is untrue or misleading as to a material fact pertaining to
			 any such determination;
						(C)has been convicted
			 of an offense that is punishable by imprisonment of more than 1 year;
						(D)is delinquent in
			 the payment of any applicable Federal or State tax, tax penalty, addition to
			 tax, or interest owed to a jurisdiction in which the applicant or person
			 operates or does business, unless such payment has been extended or is the
			 subject of a pending judicial or administrative dispute;
						(E)has not certified
			 in writing, pursuant to subsection (c)(2)(G), that the person submits to
			 personal jurisdiction in the United States;
						(F)knowingly accepts
			 or knowingly has accepted bets or wagers on sporting events from persons
			 located in the United States in violation of a provision of Federal or State
			 law;
						(G)has affiliated
			 with any person that knowingly accepts or knowingly has accepted bets or wagers
			 on sporting events from persons located in the United States in violation of a
			 provision of Federal or State law; or
						(H)fails to comply
			 with such other standard as the applicable qualified body considers
			 appropriate.
						(4)Ongoing
			 requirementA licensee (and any other person who is required to
			 be determined to be suitable for licensing in connection with such licensee)
			 shall meet the standards necessary to be suitable for licensing or to receive a
			 certificate of suitability, as the case may be, throughout the term of the
			 license.
					(5)Certificate of
			 suitability for significant vendors
						(A)In
			 generalIf a qualifying body determines under paragraph (1) that
			 a significant vendor of an applicant is suitable under such paragraph, the
			 qualifying body shall issue a certificate to such vendor that certifies the
			 suitability of such vendor.
						(B)Revocation of
			 certificateA qualified body that issues a certificate to a
			 significant vendor under subparagraph (A) shall revoke the certificate if at
			 any time the significant vendor no longer meets the standards necessary for a
			 determination of suitability.
						(C)Reliance on
			 certificateA qualified body may, but need not, rely upon a
			 certificate issued under subparagraph (A) to a significant vendor with respect
			 to one application in the review of the same significant vendor in other
			 license applications.
						(D)Certificates
			 issued by other qualified bodiesA qualified body may, but need
			 not, accept a certificate issued to a significant vendor by another qualified
			 body as evidence of the suitability of the significant vendor.
						(6)Other
			 vendors
						(A)NoticeA
			 licensee shall promptly notify the qualified body that issued the license to
			 the licensee of all persons that are not significant vendors that—
							(i)direct, provide,
			 or solicit customers to or for the licensee’s Internet gambling facility, or
			 materially assist in any of those tasks, in return for a commission or other
			 fee;
							(ii)hold themselves
			 out to the public as offering bets or wagers on the licensee’s behalf;
							(iii)offer bets or
			 wagers under their own names or brands but using and relying on the licensee’s
			 Internet gambling facilities;
							(iv)license
			 trademarks, trade names, service marks, or other similar intellectual property
			 to the licensee; or
							(v)own
			 a substantial interest in or control a person described in clause (i), (ii),
			 (iii), or (iv).
							(B)Suitability of
			 other vendors and personsA qualified body that reviews an
			 application of an applicant for a license or issues a license to a licensee
			 may, at the sole discretion of the qualified body and on a case-by-case basis,
			 require as a condition of such license that a person meet suitability
			 requirements under paragraph (1) if the person—
							(i)is
			 described in subparagraph (A) with respect to the applicant or licensee;
							(ii)provides services
			 to an applicant or licensee and the qualified body determines that, with
			 respect to such services, there is a substantial risk of circumvention of the
			 suitability requirements applicable to significant vendors; or
							(iii)is
			 associated with the applicant or licensee or one of the significant vendors of
			 the applicant or licensee and the qualified body determines such person may
			 pose a threat to the integrity of Internet gambling facilities operated by the
			 applicant or licensee.
							(C)InformationA
			 qualified body may require such information from an applicant, licensee,
			 significant vendor or other person identified in this paragraph as the
			 qualified body considers necessary to carry out this paragraph.
						(7)Enforcement
			 actions
						(A)In
			 generalIf the Secretary or the qualified body that issued a
			 license to a licensee finds that the licensee, or any other person that is
			 subject to a required determination of suitability in connection with such
			 licensee, ceases to meet the suitability requirements of this subsection at any
			 time during the tenure of the license, the Secretary or the qualified body may
			 take action to protect the public interest, including, if the Secretary or
			 qualified body considers necessary, the suspension or termination of the
			 license.
						(B)Imposition of
			 conditions including removal of partiesNotwithstanding a
			 determination under subparagraph (A), the Secretary or the qualified body that
			 issued a license to a licensee may allow the licensee to continue engaging in
			 licensed activities by imposing conditions on the person to which subparagraph
			 (A) is applicable under penalty of revocation or suspension of a license or
			 certificate of suitability, including—
							(i)the
			 identification of any person determined to be unsuitable; and
							(ii)the
			 establishment of appropriate safeguards to ensure such person is excluded from
			 any management or involvement in operation of the licensed activities.
							(C)Special rule for
			 enforcement of prohibition on unlawful sports wageringIf the
			 Secretary or a qualified body finds that a licensee is no longer suitable under
			 this subsection because such licensee has accepted bets or wagers as described
			 in paragraph (3)(F) or has affiliated as described in paragraph (3)(G), the
			 Secretary or the qualified body, as the case may be, shall revoke the license
			 of such licensee in addition to the imposition of such other penalties as the
			 Secretary or qualified body considers appropriate under this title.
						(8)Administrative
			 provisions
						(A)Background check
			 and investigationEach qualified body shall establish standards
			 and procedures for conducting background checks and investigations for purposes
			 of this subsection.
						(B)Non-admissibility
			 of statements for purposes of defamation actionsAny written or
			 oral statement made in the course of an official proceeding of the Secretary or
			 a qualified body, by any member thereof, or any witness testifying under oath
			 which is relevant to the purpose of the proceeding and relates to the review of
			 an application for a license under this title shall not be admissible in any
			 Federal or State court in a civil action to prove defamation.
						(C)Preservation of
			 privilege recognized under other provisions of lawAny privilege
			 recognized under any other provision of Federal, State, or tribal law,
			 including attorney-client, physician-patient, and accountant-client privileges,
			 shall not be waived or lost because a document or communication otherwise
			 protected by the privilege is disclosed to the Secretary or a qualified body
			 under this title.
						(D)Confidentiality
							(i)Except as set
			 forth in provision (ii) of this subsection, any communication or document,
			 except information that is already public, shall be treated as confidential and
			 may not be disclosed, in whole or part, by the Secretary or a qualified body
			 without a lawful court order or as otherwise required by law, if the
			 communication or document is—
								(I)required by the
			 Secretary or qualified body to be disclosed by the applicant, licensee, or
			 significant vendor, including applications, financial or earnings information,
			 and criminal records, whether of the applicant or licensee or of any affiliate,
			 employee, officer, director or significant vendor thereof, or of any other
			 third-party;
								(II)prepared or
			 obtained by an agent or employee of the Secretary or qualified body that
			 contains information described in clause (i); or
								(III)submitted by the
			 applicant, licensee, or significant vendor in connection with a pending
			 application or existing license.
								(ii)Nothing in this
			 subsection shall limit the disclosure of information provided by an applicant,
			 licensee, or significant vendor to the Secretary or qualified body to any
			 official of the United States, or to any State regulatory or enforcement
			 agency, requesting such information for any authorized purpose under Federal or
			 State law, including but not limited to the administration or enforcement of
			 Federal or State laws concerning internet gambling, U.S. tax laws, consumer
			 protection, data protection, financial regulation, or for the purposes of any
			 civil or criminal investigation.
							(e)Assessments for
			 administrative expenses
					(1)User
			 fees
						(A)In
			 generalThe cost of administering this title with respect to each
			 applicant, licensee, and significant vendor, including the cost of any review
			 or examination of a licensee or its significant vendors to ensure compliance
			 with the terms of the license and this title, shall be assessed by the
			 qualified body receiving an application or issuing a license against the
			 applicant, licensee, or significant vendor, as the case may be, by written
			 notice in an amount that the qualified body determines is necessary to meet the
			 qualified body’s expenses in carrying out such administration, review, or
			 examination.
						(B)Expenses for
			 review or examinationExpenses that are attributable to review or
			 examination of a particular applicant, licensee, or significant vendor shall be
			 assessed under subparagraph (A) against that applicant, licensee, or
			 significant vendor.
						(C)Expenses for
			 general administrationExpenses for general administration shall
			 be assessed against all licensees equally.
						(D)User fees
			 established by secretary
							(i)In
			 generalThe Secretary may establish user fees to be paid by
			 applicants, licensees, and significant vendors in amounts the Secretary
			 determines necessary to meet the Secretary’s cost of administering this
			 title.
							(ii)Collection by
			 qualified bodiesQualified bodies shall collect user fees
			 established under clause (i) from applicants, licensees, and significant
			 vendors and turn them over promptly to the Secretary.
							(iii)Disposition of
			 user feesAmounts assessed by the Secretary as user fees under
			 clause (i) shall—
								(I)be available to
			 the Secretary to cover expenses incurred by the Secretary in carrying out the
			 provisions of this title; and
								(II)not be construed
			 to be Government funds or appropriated monies, or subject to apportionment for
			 the purposes of any other provision of law.
								(E)Disposition of
			 user feesExcept as provided in subparagraph (D), amounts
			 assessed by a qualified body as user fees under this paragraph shall—
							(i)be
			 available to the qualified body to cover expenses incurred by the qualified
			 body in carrying out the provisions of this title; and
							(ii)except in the
			 case of the Office of Internet Gambling Oversight established under section
			 104, not be construed to be Government funds or appropriated monies, or subject
			 to apportionment for the purposes of any other provision of law.
							(F)CollectionIf
			 a licensee or significant vendor fails to pay a user fee to a qualified body
			 under this paragraph after the assessment of the fee has become final—
							(i)the
			 qualified body may recover the amount assessed by action in a court of the
			 State or Indian tribe of the qualified body or in the United States district
			 court in the State in which such qualified body is located, along with any
			 costs of collection and attorney fees; and
							(ii)such failure may
			 be grounds for denial of an application for a license under this title or
			 revocation of a license or certificate of suitability under this title.
							(G)Payment of
			 significant vendor user fees by applicants and licenseesA user
			 fee assessed against a significant vendor may be paid by an applicant or
			 licensee on behalf of the significant vendor.
						(2)Direct and
			 exclusive obligation of licenseeWith respect to a licensee, a
			 user fee shall be the direct and exclusive obligation of the licensee and may
			 not be deducted from amounts available as deposits to any person placing a bet
			 or wager with the licensee.
					(f)Approval of
			 license
					(1)In
			 generalExcept as provided in paragraph (2), a qualified body may
			 issue to an applicant a license under this title for the operation of an
			 Internet gambling facility if the applicant meets the criteria established by
			 the qualified body under this title.
					(2)Authority of
			 secretary to revoke licenses
						(A)In
			 generalNotwithstanding any license or certificate of suitability
			 issued by a qualified body, the Secretary may suspend or revoke such license or
			 certificate if the Secretary has reason to believe that the recipient does not
			 meet the suitability requirements established under subsection (d) or, as
			 applicable, any other requirement imposed on a licensee under this
			 title.
						(B)No authority to
			 overturn denials and terminationsThe Secretary may not overturn
			 a decision by a qualified body (other than the Office of Internet Gambling
			 Oversight) to deny or to terminate a license or to deny or revoke a certificate
			 of suitability.
						(3)Conflicts
			 between qualified bodiesIf a qualified body denies a license,
			 terminates a license, denies a certificate of suitability, or revokes a
			 certificate of suitability to a person and within 1 year of such denial,
			 termination, or revocation another qualified body grants such person a license
			 or certificate of suitability, the Secretary shall—
						(A)commence a review
			 of such license or certificate of suitability; and
						(B)not later than 90
			 days after such commencement, determine whether to act under paragraph
			 (2).
						(4)Control
			 definedIn this subsection, the term control, with
			 respect to a person, means the possession, directly or indirectly, of the power
			 to direct or influence the direction of the management or policies of the
			 person, whether through the ownership of voting securities, through a
			 management, executive officer, or board position, by shareholders or similar
			 agreement, or otherwise.
					(g)Safeguards
			 required of licensee
					(1)In
			 generalNo qualified body shall issue a license under this title
			 unless the qualified body—
						(A)prescribes
			 regulations that prohibit a person from receiving or retaining a license under
			 this title unless the person maintains or requires mechanisms so that the
			 requirements described in paragraph (2) are met with respect to the operation
			 of an Internet gambling facility; and
						(B)reviews the
			 applicant’s ability to comply with the requirements of this subsection,
			 including by testing the applicant’s systems and software, or by mandating such
			 testing by an independent, qualified entity.
						(2)SafeguardsThe
			 requirements described in this paragraph are as follows:
						(A)Prohibition on
			 underage gamingAppropriate safeguards to ensure, to a reasonable
			 degree of certainty, that the individual placing a bet or wager is not younger
			 than 21 years of age, at the time of registration and all log ons.
						(B)Prohibited
			 locationsAppropriate safeguards to ensure, to a reasonable
			 degree of certainty, that the individual placing a bet or wager is physically
			 located in a jurisdiction that has opted in under section 108 at the time the
			 bet or wager is placed, at the time of registration and all log ons.
						(C)Collection or
			 reporting of customer taxesAppropriate mechanisms to ensure, to
			 a reasonable degree of certainty, that all taxes relating to Internet gambling
			 from persons engaged in bets or wagers relating to such Internet gambling are
			 collected or reported, as required by law, at the time of any payment of
			 proceeds of such bets or wagers.
						(D)Collection or
			 reporting of taxes of licenseeAppropriate mechanisms to ensure
			 that all taxes relating to the operation of an Internet gambling facility from
			 any licensee are collected as required by law and that adequate records to
			 enable later audit or verification are maintained.
						(E)Reporting of
			 fees of licenseeAppropriate mechanisms to ensure that adequate
			 records are maintained to enable later audit or verification that the licensee
			 has paid all fees required under this title.
						(F)Safeguards
			 against financial crimeAppropriate safeguards to prevent, to a
			 reasonable degree of certainty, fraud, money laundering, tax evasion, and
			 terrorist financing.
						(G)Safeguards
			 against compulsive playAppropriate safeguards to ensure, to a
			 reasonable degree of certainty, compliance with the requirements of section
			 107(b).
						(H)Privacy
			 safeguardsAppropriate safeguards to protect, to a reasonable
			 degree of certainty, the privacy and Internet security of any person engaged in
			 bets or wagers with the licensee’s Internet gambling facility.
						(I)Payment of
			 assessmentsAppropriate mechanisms to ensure that any user fee
			 required under subsection (e) is paid to the qualified body.
						(J)Honest
			 gamesAppropriate safeguards to ensure, to a reasonable degree of
			 certainty, that Internet gambling games are fair and honest, and to prevent, to
			 a reasonable degree of certainty, cheating, including collusion, and use of
			 cheating devices, including use of software programs (sometimes referred to as
			 bots) that make bets or wagers according to algorithms.
						(K)Segregation of
			 player fundsAppropriate safeguards to ensure player funds are
			 held in accounts segregated from the funds of licensees and are otherwise
			 protected from corporate insolvency, financial risk, or criminal or civil
			 actions against the licensee.
						(L)Other
			 requirementsSuch other mechanisms and safeguards as the
			 qualified body may establish by regulation.
						(h)Location of
			 remote gaming equipment
					(1)Within the
			 United StatesA licensee shall maintain its remote gaming
			 equipment within the territory of the United States throughout the term of its
			 license.
					(2)Within territory
			 of qualified bodyA qualified body may require a licensee of the
			 qualified body to locate the remote gaming equipment of the licensee within the
			 territory of the State or Indian tribe of the qualified body if the qualified
			 body determines that such requirement will advance the regulatory interests of
			 this title.
					(i)License is a
			 privilege not a right
					(1)In
			 generalA decision by a qualified body not to grant a person a
			 license or certificate of suitability, or to terminate a license or revoke a
			 certificate of suitability, is not reviewable under the law of any jurisdiction
			 other than the jurisdiction of the qualified body.
					(2)AppealWith
			 respect to a decision described in paragraph (1) of a qualified body, the State
			 or Indian tribe of the jurisdiction of the qualified body may, but need not,
			 provide an opportunity to appeal such decision.
					(j)Term, renewal,
			 and transfer of license
					(1)TermAny
			 license issued under this title shall be issued for a 5-year term beginning on
			 the date of issuance.
					(2)RenewalA
			 license may be renewed in accordance with requirements prescribed by the
			 qualified body that issued the license under this title.
					(3)TransferA
			 transfer of a license, change of control of a licensee, or change in
			 significant vendor shall require prior approval by the qualified body that
			 issued the license. The qualified body shall at a minimum ensure the
			 suitability requirements of subsection (d) continue to be satisfied before
			 approving any such transfer or change.
					(k)Administrative
			 provisions
					(1)Determination of
			 internet gambling
						(A)Initial
			 determination by qualified bodyA determination whether a game,
			 hand, tournament, or other contest of a licensee is authorized Internet
			 gambling under this Act, and not prohibited sports-related Internet gambling,
			 shall be made in the first instance by the qualified body that issued the
			 license to such licensee under this title.
						(B)Challenges
							(i)In
			 generalA licensee or qualified body may challenge whether a
			 game, hand, tournament, or other contest of another licensee is sports-related
			 Internet gambling.
							(ii)Challenge made
			 with secretaryA challenge made under clause (i) shall be made
			 with the Secretary.
							(iii)Determination
			 made by secretary within 30 daysIf a challenge is made under
			 clause (i), the Secretary shall make a determination whether the game, hand,
			 tournament, or other contest is sports-related Internet gambling not later than
			 30 days after the date on which the challenge is made.
							(iv)Operation until
			 determinationA licensee that offers a game, hand, tournament, or
			 other contest that is challenged under clause (i) may continue to offer such
			 game, hand, tournament, or other contest until the Secretary makes a
			 determination under clause (iii).
							(C)Appeals
							(i)In
			 generalNot later than 30 days after the date on which the
			 Secretary makes a determination under subparagraph (B)(iii), a licensee or a
			 qualified body may appeal such determination under chapter 7 of title 5, United
			 States Code.
							(ii)Operation
			 pending appealDuring the period in which a game, hand,
			 tournament, or other contest is being challenged through an appeal under clause
			 (i), the United States District Court for the District of Columbia may allow a
			 licensee to continue offering the game, hand, tournament, or other contest in
			 full compliance with the terms of its existing license and any other conditions
			 the court considers necessary, if the court determines that—
								(I)the licensee has a
			 reasonable likelihood of success on the merits; and
								(II)allowing the
			 licensee to continue offering the challenged game, hand, tournament, or other
			 contest while the appeal is pending will not threaten the public
			 interest.
								(2)Challenges under
			 State lawExcept as provided in paragraph (1) and unless
			 otherwise specifically provided in this title, actions taken by a qualified
			 body other than the Office of Internet Gambling Oversight may be challenged by
			 applicants and licensees only as permitted under the law of the State or Indian
			 tribe in which the qualified body is located.
					(3)Summons
						(A)In
			 generalThe Secretary may issue a summons with respect to an
			 applicant or licensee necessary to carry out the provisions of this
			 title.
						(B)Production at
			 designated siteA summons issued by the Secretary pursuant to
			 this paragraph may require that books, papers, records, or other data stored or
			 maintained at any place be produced at any—
							(i)business location
			 of a licensee or applicant for a license;
							(ii)designated
			 location in the State or Indian lands of the applicable qualified body;
			 or
							(iii)designated
			 location in the District of Columbia.
							(C)No liability for
			 expensesThe Secretary shall not be liable for any expense
			 incurred in connection with the production of books, papers, records, or other
			 data under this paragraph.
						(D)Service of
			 summonsService of a summons issued under this subsection may be
			 by registered mail or in such other manner calculated to give actual notice as
			 determined by the Secretary.
						(E)Authorization to
			 invoke aid of courtsThe Secretary may invoke the aid of any
			 court of the United States to compel compliance with the summons within the
			 jurisdiction of which—
							(i)the
			 investigation which gave rise to the summons or the examination is being or has
			 been carried on;
							(ii)the
			 person summoned is an inhabitant; or
							(iii)the person
			 summoned carries on business or may be found.
							(F)Power of courts
			 to compel appearanceThe court may issue an order requiring the
			 person summoned to appear before the Secretary—
							(i)to
			 produce books, papers, records, and other data;
							(ii)to
			 give testimony as may be necessary to explain how such material was compiled
			 and maintained;
							(iii)to
			 allow the Secretary to examine the business of a licensee; and
							(iv)to
			 pay the costs of the proceeding.
							(G)Contumacy or
			 refusalAny failure to obey the order of the court under this
			 paragraph may be punished by the court as a contempt thereof. All process in
			 any case under this subsection may be served in any judicial district in which
			 such person may be found.
						(l)Disciplinary
			 action
					(1)In
			 generalA licensee may be subject to disciplinary action,
			 including the imposition of civil penalties or suspension or revocation of its
			 license, by a qualified body that issued a license to the licensee or by the
			 Secretary if the licensee fails to comply with any provision of this title, any
			 regulation prescribed thereunder, or any other applicable provision of State or
			 tribal law.
					(2)Initiating
			 agencyOnly the Secretary or the qualified body which granted the
			 license to a licensee may initiate disciplinary action under this title against
			 the licensee.
					(3)Savings
			 provisionNothing in this subsection shall be construed to limit
			 or alter the application of any law other than this title to a licensee or
			 affiliated person, or to effect the enforcement of such law by the appropriate
			 law enforcement administrative, or regulatory entity.
					(4)Disciplinary
			 procedures
						(A)In
			 generalA qualified body shall commence disciplinary action under
			 this subsection against a licensee upon service of a formal written complaint
			 upon the licensee, with a copy forwarded to the Secretary, that sets forth the
			 grounds for the disciplinary action and the proposed penalty that is being
			 sought, which may include any or all of the imposition of a fine as provided
			 pursuant to subsection (m)(1) or limitation, condition, suspension or
			 revocation of the license.
						(B)In accordance
			 with law of jurisdiction of qualified bodyThe process for
			 disciplinary action under this subsection shall proceed according to the law of
			 the jurisdiction of the applicable qualified body.
						(5)Finality of
			 action and appeals
						(A)FinalityAny
			 disciplinary action under this subsection shall be treated as a final
			 action.
						(B)Action by
			 qualified bodiesA licensee aggrieved by disciplinary action
			 under this subsection by a qualified body may file an appeal in the
			 jurisdiction where the qualified body taking such action is located only to the
			 extent permitted by the law of such jurisdiction, or in Federal court as
			 authorized by Federal law.
						(6)Pending
			 appealDuring the period in which a suspension or revocation of
			 an existing license is being challenged through a pending judicial proceeding,
			 the court handling the challenge may allow the licensee to continue offering
			 bets and wagers in full compliance with the terms of its existing license and
			 any other conditions the court considers necessary, if the court determines
			 that—
						(A)the appellant has
			 a reasonable likelihood of success on the merits; and
						(B)allowing the
			 appellant to continue offering bets and wagers while the appeal is pending will
			 not threaten the public interest.
						(7)Return of
			 customer fundsIf a licensee’s license is revoked and no appeal
			 pursuant to paragraph (5) is pending, the licensee shall—
						(A)to the degree
			 feasible, return all customer funds to United States customers in an orderly
			 manner not later than 30 days after the date of the revocation of the license;
			 and
						(B)place in escrow
			 those sums return of which to United States customers is not feasible due to
			 change in customer address, bank details, or similar difficulty in an account
			 with a financial institution in the United States for safekeeping and orderly
			 disposition by the Secretary.
						(8)Referral to
			 attorney generalIf, in the course of carrying out the provisions
			 of this title, the Secretary or a qualified body finds a substantial basis to
			 believe that a person has violated section 103(a), the Secretary or qualified
			 body shall refer such matter to the Attorney General.
					(m)Civil monetary
			 penalties
					(1)In
			 general
						(A)Penalties
			 assessed by qualified bodiesA qualified body may assess upon any
			 licensee or other person subject to the requirements of this title for each
			 violation of this title or any regulation prescribed or order issued under this
			 title, a civil penalty of not more than the greater of—
							(i)the
			 amount involved in the violation, if any;
							(ii)$250,000 for an
			 individual and $750,000 for a corporation; or
							(iii)such other
			 amount as provided under the applicable State or tribal law of the qualified
			 body.
							(B)Penalties
			 assessed by secretaryThe Secretary may assess upon any licensee
			 or other person subject to the requirements of this title for each violation of
			 this title or any regulation prescribed or order issued under this title, a
			 civil penalty of not more than the greater of—
							(i)the
			 amount involved in the violation, if any; or
							(ii)$250,000 for an individual and $750,000 for
			 a corporation.
							(C)Not
			 cumulative
							(i)In
			 generalThe penalties authorized under subparagraphs (A) and (B)
			 shall not be cumulative and only one such penalty may be assessed per
			 violation.
							(ii)ConstructionClause
			 (i) shall not be construed to limit the authority of a qualifying body or the
			 Secretary, as the case may be, to pursue a civil penalty for each violation of
			 a related series of violations.
							(D)Failure to
			 obtain a licenseNotwithstanding any other provision of law, the
			 Secretary shall assess upon a person that is required to maintain a license
			 under this title, but fails to maintain a license under this title, a civil
			 penalty of not more than the greater of—
							(i)the
			 amount of bets or wagers taken by the person from players in the United States
			 during the period that a license was needed but not held by the person;
			 or
							(ii)$1,000,000 per
			 day that the person accepts bets or wagers from players in the United States
			 during the period that a license was needed but not held by the person.
							(E)ConstructionNothing
			 in this paragraph shall be construed to affect the ability of a law enforcement
			 official to seek criminal penalties against a person.
						(2)Assessment
						(A)Enforcement by
			 qualified bodiesQualified bodies and such other entities as are
			 authorized by applicable State or tribal law shall enforce the provisions of
			 this title under the law of the applicable State or Indian tribe, and penalties
			 shall be determined, reviewable, collectable, and disposed of as provided under
			 such law.
						(B)Enforcement by
			 secretary
							(i)Written
			 noticeAny penalty imposed under paragraph (1)(B) shall be
			 assessed and collected by the Secretary by written notice.
							(ii)Finality of
			 assessmentIf, with respect to any assessment under paragraph
			 (1)(B), a hearing is not requested pursuant to clause (v) within the period of
			 time allowed under such clause, the assessment shall constitute a final agency
			 order.
							(iii)Authority to
			 modify or remit penaltyThe Secretary may compromise, modify, or
			 remit any penalty which the Secretary may assess or has already assessed under
			 paragraph (1)(B).
							(iv)Mitigating
			 factorsIn determining the amount of any penalty imposed under
			 paragraph (1)(B), the Secretary shall take into account the appropriateness of
			 the penalty with respect to the following:
								(I)The size of the
			 financial resources and the good faith of the person against whom the penalty
			 is assessed.
								(II)The gravity of
			 the violation.
								(III)The history of
			 previous violations.
								(IV)Such other
			 matters as justice may require.
								(v)HearingThe
			 person against whom any penalty is assessed under paragraph (1)(B) shall be
			 afforded a hearing by the Secretary if such person submits to the Secretary a
			 request for such hearing not later than 20 days after the date of the issuance
			 of the notice of assessment.
							(vi)Collection
								(I)ReferralIf
			 any person fails to pay an assessment after any penalty assessed under this
			 subparagraph has become final, the Secretary shall recover the amount assessed
			 by action in the appropriate United States district court.
								(II)Scope of
			 reviewIn any civil action under subclause (I), the validity and
			 appropriateness of the penalty shall be subject to review for abuse of agency
			 discretion.
								(vii)DisbursementAll
			 penalties collected under authority of paragraph (1)(B) shall be deposited into
			 the Treasury of the United States.
							(3)Condition for
			 licensurePayment by a licensee of any civil penalty assessed
			 under this subsection that has become final shall be a requirement for the
			 retention of its license.
					(n)List of licensed
			 internet gambling facilitiesThe Secretary shall establish and
			 maintain a list of all Internet gambling facilities licensed under this
			 section. The Secretary shall update such list regularly and make such list
			 publicly available on an Internet website.
				107.Compulsive
			 gaming, responsible gaming, and self-exclusion program requirements
				(a)Regulations
			 required
					(1)In
			 generalEach qualified body shall, before issuing any licenses
			 under this title, prescribe regulations for the development of a Compulsive
			 Gaming, Responsible Gaming, and Self-Exclusion Program that each licensee of
			 that qualified body shall implement as a condition of licensure.
					(2)OutreachThe
			 regulations required by paragraph (1) shall also provide for the establishment
			 of a program to alert the public to the existence, consequences, and
			 availability of the self-exclusion list established under subsection
			 (c).
					(b)Minimum
			 requirementsUnder each program under subsection (a), a licensee
			 shall, under the scope of the license issued the licensee under this title, at
			 a minimum—
					(1)provide
			 informational materials written in plain language about responsible gaming,
			 including information about the self-exclusion list established under
			 subsection (c) and how a player may request placement on the list, each time a
			 player signs in to make a bet or wager, which materials shall be provided via a
			 prominently displayed hyperlink or comparable mechanism;
					(2)provide
			 informational materials about responsible gaming to any player that requests
			 such materials;
					(3)make continuously available individualized
			 responsible gaming options that any customer may choose, including allowing
			 customers to self-limit deposits amounts, frequency of play, and losses, as
			 well as their access to the issuance of credit, check cashing, or direct mail
			 marketing by the licensee, in each case as and to the extent that the qualified
			 body may consider appropriate;
					(4)ensure to a
			 reasonable degree of certainty that persons on the list of self-excluded
			 persons established pursuant to subsection (c) are prevented from initiating
			 any bets or wagers within the scope of this title; and
					(5)ensure that the
			 information required under this subsection is clearly and prominently made
			 available by the licensee in each language in which services of the Internet
			 gambling facility of the licensee are offered.
					(c)List of persons
			 self-Excluded
					(1)Establishment
						(A)Lists maintained
			 by qualified bodies
							(i)In
			 generalEach qualified body shall establish and maintain a list
			 of persons self-excluded from playing Internet gambling through Internet
			 gambling facilities licensed by the qualified body.
							(ii)Submittal to
			 secretaryAt the end of each day, each qualified body shall
			 submit to the Secretary a current copy of the list established and maintained
			 by the qualified body under clause (i).
							(B)Master list
			 maintained by secretary
							(i)In
			 generalThe Secretary shall establish and maintain a master list
			 of all persons self-excluded from playing Internet gambling through Internet
			 gambling facilities licensed under this title. Such list shall consist of all
			 persons submitted under subparagraph (A)(ii).
							(ii)AvailabilityThe
			 Secretary shall make the master list established and maintained under clause
			 (i) available to all qualified bodies and licensees on an ongoing basis and
			 licensees shall ensure to a reasonable degree of certainty that persons on the
			 master list of self-excluded persons are prevented from initiating any bets or
			 wagers within the scope of this title.
							(iii)Sharing of
			 information(I)Notwithstanding any other provision of law,
			 qualified bodies and licensees may share information relating to persons on the
			 master list among one another and with other regulators, whether Federal,
			 State, tribal, local, or foreign, for the purpose of facilitating the
			 prevention of self-excluded persons from initiating any bets or wagers within
			 the scope of this title.
								(II)The
			 Secretary shall establish appropriate safeguards for the purpose of protecting
			 the confidentiality of any personal information shared pursuant to this clause,
			 to prevent the disclosure of such information to unauthorized persons or for
			 any purpose other than facilitating the prevention of self-excluded persons
			 from initiating any bets or wagers within the scope of this title.
								(C)Placement
			 requestAny person may request placement on the list of self-
			 excluded persons by—
							(i)acknowledging in a
			 manner to be established by each qualified body with respect to its licensees
			 that the person wishes to be denied gaming privileges within the scope of this
			 title; and
							(ii)agreeing that,
			 during any period of voluntary exclusion, the person may not participate in
			 Internet gambling or collect any winnings or recover any losses resulting from
			 any gaming activity at any Internet gambling facility of a licensee.
							(2)Limitation on
			 liability
						(A)In
			 generalExcept as provided in subparagraph (B), the United
			 States, the Secretary, a qualified body, the State or Indian tribe in which
			 that qualified body is located, an enforcement agent, licensee, or any employee
			 or agent thereof, shall not be liable to any self-excluded person or to any
			 other party in any judicial or administrative proceeding for any harm, monetary
			 or otherwise, which may arise as a result of—
							(i)any
			 failure to withhold gaming privileges from, or to restore gaming privileges to,
			 a self-excluded person;
							(ii)otherwise
			 permitting a self-excluded person to engage in gaming activity while on the
			 list of self-excluded persons; or
							(iii)disclosure to
			 licensees, significant vendors, or employees or agents of licensees or
			 significant vendors of the fact that an individual has been placed on the list
			 of self-excluded persons and of other information that is reasonably necessary
			 to identify that individual in order to carry out this subsection, including
			 the address, date of birth, and taxpayer identification number of the
			 individual.
							(B)LicenseesA
			 licensee or employee or agent thereof may be liable to a self- excluded person
			 in a judicial or administrative proceeding for a harm described in subparagraph
			 (A) to the extent provided under the law of the State or Indian tribe of the
			 qualified body that issued the license.
						(C)Rule of
			 constructionNothing in this paragraph shall be construed to
			 prevent the Secretary or a qualified body from assessing a regulatory sanction
			 against a licensee or person for failing to comply with a provision of this
			 section or a regulation prescribed thereunder or for misuse of any list of
			 self-excluded persons for purposes not authorized under this section.
						(3)Disclosure
			 provisions
						(A)In
			 generalNotwithstanding any other provision of Federal, State, or
			 tribal law, the list of self-excluded persons shall not be open to public
			 inspection.
						(B)Affiliate
			 disclosureIf necessary to effectuate the self-exclusion purposes
			 of this subsection, any licensee may disclose the identities of persons on the
			 self- excluded list to any significant vendor, service provider, or affiliated
			 company to the extent that the significant vendor, service provider, or
			 affiliated company maintains such information under confidentiality provisions
			 comparable to those in this subsection.
						(d)Gaming by
			 prohibited persons
					(1)Prohibition on
			 benefitting from prohibited gaming activityA person who is
			 prohibited from gaming with a licensee by law, or by order of the Secretary, a
			 qualified body, or any court of competent jurisdiction, including any person on
			 the self-exclusion list under subsection (c), shall not collect, in any manner
			 or proceeding, any winnings or recover any losses arising as a result of
			 prohibited gaming activity with a licensee.
					(2)ForfeitureIn
			 addition to any other penalty provided by law, any money or thing of value that
			 has been obtained by, or is owed to, any prohibited person by a licensee as a
			 result of bets or wagers made by a prohibited person while the applicable
			 prohibition is effective shall be subject to forfeiture by order of the
			 Secretary or a qualified body, following notice to the prohibited person and
			 opportunity to be heard.
					(3)Deposit of
			 forfeited fundsAny funds forfeited pursuant to this subsection
			 shall be deposited into the Treasury of the United States, or, in the case of a
			 forfeiture to a qualified body, as provided by the applicable State or tribal
			 law.
					(e)Administrative
			 provisions
					(1)No duty to
			 identify or exclude compulsive players not on listNo provision
			 of this section shall be construed as creating a legal duty in the Secretary, a
			 qualified body, a licensee, or any employee or agent thereof to identify or to
			 exclude compulsive players not on the list of self-excluded persons.
					(2)No cause of
			 actionThe Secretary, a qualified body, a licensee, and any
			 employee or agent thereof, shall not be liable to any person in any proceeding
			 for losses or other damages of any kind arising out of that person’s gaming
			 activities based on a claim that the person was a compulsive, problem, or
			 pathological player.
					(3)No private right
			 of actionNothing in this section shall be construed to create a
			 private right of action.
					108.Prohibition on
			 use of licenses in certain States and Indian lands
				(a)In
			 generalInternet gambling provided by Internet gambling
			 facilities licensed under this title shall be lawful in the United States only
			 with respect to the acceptance of bets or wagers from individuals located in
			 States and Indian lands that have opted-in under this section.
				(b)State
			 participation
					(1)Opt-in
			 electionA State shall be considered to have opted-in under this
			 section if its Governor or any other person authorized to make such
			 notification under the laws of such State has not notified the Secretary within
			 120 days of enactment that—
						(A)Internet gambling
			 is prohibited in such State, or
						(B)the State declines
			 to participate in Internet gambling authorized under this Act.
						(2)Opt-out
			 electionA State shall be considered not to have opted-in under
			 this section if—
						(A)a majority of a
			 quorum of each chamber of the legislature of the State has approved a bill,
			 resolution, or similar measure that expresses that bets or wagers authorized
			 under this title should be prohibited in such State; and
						(B)such bill,
			 resolution, or similar measure is the most recent bill, resolution, or similar
			 measure approved by a majority of a quorum of each chamber of the legislature
			 of the State that expresses whether bets or wagers authorized under this title
			 should be prohibited in such State.
						(3)Limitation on
			 State participationNotwithstanding any other provision of law,
			 for purposes of determining whether a State has opted-in under this section,
			 neither the Secretary nor any provision of State law may require a State to
			 undertake any additional or different procedures than those specified in
			 paragraphs (1) and (2).
					(4)Effective date
			 of changesIf a State changes its election to participate or not
			 to participate under paragraph (1) or (2), such change shall apply, for
			 purposes of this title, beginning on the later of—
						(A)60 days after the
			 date of the notification to the Secretary by the Governor any other person
			 authorized under the laws of such State that the State has changed its election
			 to participate or not; or
						(B)the effective date
			 specified in any bill, resolution, or similar measure determining the
			 participation of the State in Internet gambling under the laws of such
			 State.
						(c)Indian tribe
			 notice and participation
					(1)Opt-in
			 electionExcept as provided in paragraphs (3) and (4), an Indian
			 tribe shall be considered to have opted-in under this section if the principal
			 chief or other chief executive officer or designated authority of such Indian
			 tribe has not notified the Secretary within 120 days of enactment that—
						(A)Internet gambling
			 is prohibited by such Indian tribe, or
						(B)the Indian tribe
			 declines to participate in Internet gambling authorized under this Act.
						(2)Opt-out
			 electionExcept as provided in paragraph (3) and subsection (d),
			 an Indian tribe shall be considered not to have opted-in under this section if
			 the principal chief or other chief executive officer or designated authority of
			 such Indian tribe submits written notice to the Secretary that bets or wagers
			 otherwise authorized under this title should be prohibited on the Indian lands
			 of such Indian tribe.
					(3)Subsequent
			 change of election
						(A)Notice of
			 changeExcept as provided in paragraph (4), in a case in which
			 the principal chief or other chief executive officer or designated authority of
			 an Indian tribe has submitted notice under paragraph (1) or (2) to opt-in or
			 opt-out, respectively, such Indian tribe may change its election at any time
			 under this subsection if the principal chief or other chief executive officer
			 or designated authority of such Indian tribe submits to the Secretary a written
			 notice indicating such change.
						(B)StatusAn
			 Indian tribe that submits notice under subparagraph (A) shall be
			 considered—
							(i)to
			 have opted-in under this section if the most recent notice submitted under such
			 subparagraph indicates that bets or wagers authorized under this title should
			 not be prohibited on the Indian lands of such Indian tribe; and
							(ii)not
			 to have opted-in under this section if such notice indicates that bets or
			 wagers authorized under this title should be prohibited on the Indian lands of
			 such Indian tribe.
							(C)Effective
			 dateA change in election under this paragraph shall apply, for
			 purposes of this title, beginning on the later of—
							(i)60
			 days after the date the most recent notice is submitted under subparagraph (A);
			 or
							(ii)the
			 effective date specified in such notice.
							(4)Indian lands
			 located in States that have opted-outThe decision of a State to
			 opt-in or opt-out shall have no effect on Internet gambling in the lands of an
			 Indian tribe located within a State, which shall be governed solely by
			 determinations made by the Indian tribe, as communicated to the Secretary by
			 the principal chief or other chief executive officer or designated authority of
			 an Indian tribe.
					(d)Prohibition on
			 unlicensed bets or wagers
					(1)In
			 generalExcept as expressly authorized in this title, no State or
			 Indian tribe may authorize or operate a facility that offers Internet gambling
			 unless the Internet gambling facility is authorized and licensed by that State
			 or Indian tribe in compliance with the law of that State or Indian tribe, as
			 applicable, and solely provides services to participants wholly within the
			 boundaries of such State or the Indian lands of such Indian tribe..
					(2)LimitationThe
			 prohibition set out in paragraph (1) shall not apply to any bet or wager
			 authorized pursuant to a State or tribal law enacted or authorized by a license
			 issued pursuant to this title.
					(e)Notification and
			 enforcement of State and Indian tribe prohibitions
					(1)In
			 generalThe Secretary shall notify qualified bodies, all
			 licensees, and applicants of all States and Indian tribes that are considered
			 to have opted-in under this section, promptly upon receipt of any notice
			 received under subsection (b) or (c) and not fewer than 30 days before the
			 effective date of such notice.
					(2)ViolationsIt
			 shall be a violation of this title for any licensee to accept a bet or wager
			 initiated or otherwise made by a person who the licensee knows is located at
			 the time of placing such bet or wager within any State or on the Indian lands
			 of any Indian tribe which is not considered to have opted-in under this
			 section.
					(3)State attorney
			 general enforcementIn any case in which the attorney general of
			 a State or any State or local law enforcement agency, authorized by the
			 attorney general of the State or by State statute to prosecute violations of
			 consumer protection law, has reason to believe that an interest of the
			 residents of that State has been or is threatened or adversely affected by a
			 violation by a licensee under paragraph (2), the State, or the State or local
			 law enforcement agency, may bring a civil action on behalf of the residents of
			 that State or jurisdiction in a district court of the United States located
			 therein—
						(A)to enjoin that
			 practice; or
						(B)to enforce
			 compliance with this section.
						(4)Indian tribe
			 enforcementIn any case in which the chief law enforcement
			 officer of an Indian tribe or tribal law enforcement agency, authorized by the
			 chief law enforcement officer of the Indian tribe or by tribal law to prosecute
			 violations of consumer protection law, has reason to believe that an interest
			 of the residents of the Indian lands within the tribe’s jurisdiction has been
			 or is threatened or adversely affected by a violation by a licensee under
			 paragraph (2), the Indian tribe, or the tribal law enforcement agency, may
			 bring a civil action on behalf of the residents of those Indian lands in a
			 district court of the United States located nearest to those Indian
			 lands—
						(A)to enjoin that
			 practice; or
						(B)otherwise to enforce compliance with this
			 section.
						(f)No Impact on
			 Indian Gaming Regulatory Act
					(1)In
			 generalNo provision of this title or decision or action taken by
			 an Indian tribe or State pursuant thereto shall have any effect on non-Internet
			 gaming activities within the scope of section 11 of the Indian Gaming
			 Regulatory Act (25 U.S.C. 2710) or any successor provisions or on any
			 Tribal-State compacts or authorities pursuant thereto.
					(2)Tribal status or
			 category not affectedTribal operation of Internet gambling
			 facilities under this title shall not be considered class II or class III
			 gaming under such section, and an Indian tribe’s status, category, or class
			 under such section shall not impact its status or ability to offer bets or
			 wagers pursuant to this title.
					(3)New negotiations
			 not required
						(A)Indian
			 tribesThe fact that an Indian tribe is operating under a license
			 issued under this title or that a tribal regulatory body is acting as a
			 qualified body under this title shall not require an Indian tribe to negotiate
			 a new agreement, limitation, or other provision of tribal-State compact,
			 agreement, or other understanding with respect to gaming or revenue-sharing,
			 with regard to any bet or wager occurring pursuant to a license issued under
			 this title.
						(B)StatesThe
			 fact that a State has opted in under this section or that a State regulatory
			 body is acting as a qualified body under this title shall not require the State
			 to negotiate a new agreement, limitation, or other provision of tribal-State
			 compact, agreement, or other understanding with respect to gaming or
			 revenue-sharing, with regard to any bet or wager occurring pursuant to a
			 license issued under this title.
						(g)No Impact on
			 Activities Carried Out Solely Within a State or Within Tribal
			 LandsNo provision of this
			 title shall have any effect on Internet gaming activities that are authorized
			 and licensed by that State or Indian tribe (as the case may be) in compliance
			 with the law of that State or Indian tribe as of the date before the date of
			 the enactment of this Act, as applicable, and that solely provide services to
			 participants wholly within the boundaries of that State or the Indian lands of
			 that Indian tribe.
				109.Prohibition on
			 bets or wagers on sporting events
				(a)In
			 generalNo provision of this title shall be construed to
			 authorize any licensee to accept a bet or wager on any sporting event in
			 violation of any applicable provision of Federal or State law.
				(b)ConstructionNothing
			 in this title shall be construed to repeal or amend any provision of Federal or
			 State law prohibiting, restricting, or otherwise addressing bets or wagers on
			 sporting events, including provisions of Federal and State law that permit
			 participation in any fantasy or simulation sports games.
				110.Public internet
			 gambling and internet gambling parlors prohibited
				(a)In
			 generalIt shall be considered a violation of this title to
			 operate a place of public accommodation, club (including a club or association
			 limited to dues-paying members or similar restricted groups), or similar
			 establishment in which computer terminals or similar access devices are made
			 available to be used principally for the purpose of accessing Internet gambling
			 facilities.
				(b)Criminal
			 penaltiesAny person who violates subsection (a) shall be fined
			 under title 18, United States Code, imprisoned for not more than 5 years, or
			 both.
				(c)ConstructionNothing
			 in this title shall be construed to authorize or otherwise to permit the
			 operation of places of public accommodation, clubs (including clubs or
			 associations limited to dues-paying members or similar restricted groups) and
			 similar establishments that permit access to Internet gambling
			 facilities.
				(d)Relation to
			 State, local, and tribal lawPlaces of public accommodation,
			 clubs, or similar establishments described in subsection (c) shall be subject
			 to all otherwise applicable State, local, and tribal police, criminal, zoning,
			 and other regulatory powers which are not intended to be limited in any way by
			 this title.
				111.Safe
			 harborIt shall be an
			 affirmative defense to any prosecution or enforcement action under any
			 provision of Federal, State, or tribal law that the activity forming the basis
			 of such prosecution or enforcement action is authorized under and has been
			 carried out lawfully in accordance with and under the terms of this
			 title.
			112.Cheating and
			 other fraud
				(a)Cheating and
			 cheating devices prohibited
					(1)Cheating
			 prohibitedNo person initiating, receiving, or otherwise making a
			 bet or wager with a licensee, or sending, receiving, or inviting information
			 assisting with a bet or wager with a licensee shall knowingly violate, attempt
			 to violate, or assist another in violating the rules of play established by the
			 licensee for the purpose of obtaining prohibited or unfair advantage in any
			 game authorized under this title.
					(2)Cheating
			 devicesExcept as provided in paragraph (3), no person
			 initiating, receiving, or otherwise making a bet or wager with a licensee, or
			 sending, receiving, or inviting information assisting with a bet or wager with
			 a licensee shall knowingly use, possess, or assist another in the use of, an
			 electronic, electrical, or mechanical device or software or other program or
			 tool which is designed, constructed, or programmed specifically for use in
			 obtaining an advantage in any game authorized under this title, where such
			 advantage is prohibited or otherwise violates the rules of play established by
			 the licensee.
					(3)Permissible
			 usesIt shall not be a violation of this subsection for a
			 licensee, its agents, a qualified body, or its agents to use or possess a
			 device described in the preceding sentence if—
						(A)such use or
			 possession is solely for purposes of testing an Internet gambling
			 facility;
						(B)such device is
			 not used in live play involving actual bets or wagers; and
						(C)such device is
			 registered with the qualified body that issued the applicable license.
						(4)Disclosure to
			 public not requiredNotwithstanding any other provision of law, a
			 registration under paragraph (3)(C) is not required to be made available to the
			 public.
					(b)Additional
			 offense
					(1)In
			 generalExcept as provided in paragraph (3), no person
			 initiating, receiving, or otherwise making a bet or wager with a licensee, or
			 sending, receiving, or inviting information assisting with a bet or wager with
			 a licensee, shall knowingly use, possess, or assist another in the use of any
			 cheating device with intent to cheat or defraud any licensee or other persons
			 placing bets or wagers with such licensee.
					(2)BotsA
			 software program that makes bets or wagers according to an algorithm shall
			 constitute a type of cheating device under this subsection.
					(3)Permissible
			 usesIt shall not be a violation of this subsection for a
			 licensee, its agents, a qualified body, or its agent to use or possess a device
			 described in paragraph (1) or (2) if—
						(A)such use or
			 possession is solely for purposes of testing an Internet gambling
			 facility;
						(B)such device is
			 not used in live play involving actual bets or wagers; and
						(C)such device is
			 registered with the qualified body that issued the applicable license.
						(4)Disclosure to
			 public not requiredNotwithstanding any other provision of law, a
			 registration under paragraph (3)(C) is not required to be made available to the
			 public.
					(c)Criminal
			 penaltyWhoever violates subsection (a) or (b) shall be fined
			 under title 18, United States Code, imprisoned for not more than 3 years, or
			 both.
				(d)Permanent
			 injunctionUpon conviction of a person for violation of this
			 section, the court may enter a permanent injunction enjoining such person from
			 initiating, receiving, or otherwise making bets or wagers or sending,
			 receiving, or inviting information assisting in the placing of bets or
			 wagers.
				(e)Report on
			 threats to operation of internet gambling facilities
					(1)In
			 generalNot later than 1 year after the date of first issuance
			 specified in section 114(a), the Director of the National Institute of
			 Standards and Technology shall submit to Congress a report on threats to the
			 integrity of Internet gambling facilities operated by licensees.
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)Identification of
			 threats to the integrity of Internet gambling facilities operated by
			 licensees.
						(B)Identification of
			 technologies that could be used to hack computer networks, facilitate cheating,
			 or otherwise place consumers at risk of fraud or monetary loss.
						(C)An evaluation of
			 steps taken by Internet gambling facilities licensed under this title to
			 respond to the threats identified pursuant to subparagraph (A).
						(D)Recommendations
			 for such measures as the Director considers appropriate to deal with the
			 threats identified pursuant subparagraph (A).
						113.Construction
			 and relation to other law
				(a)No impact on
			 existing lawful games
					(1)In
			 generalIf bets or wagers on certain games of skill that are not
			 Internet gambling are not regarded as gambling or otherwise prohibited under
			 all provisions of Federal, applicable State, or tribal law—
						(A)nothing in this
			 title shall be construed to require licensing under this title with respect to
			 such games; and
						(B)fees paid to
			 participate in such games shall not be regarded as bets or wagers for purposes
			 of this title.
						(2)RelianceNothing
			 in this title may be relied on as support for the legality or permissibility of
			 any games without compliance with the licensing and other requirements of this
			 title.
					(b)Preemption of
			 State and tribal laws
					(1)In
			 generalExcept as otherwise expressly provided in this title, the
			 provisions of this title shall supersede any provisions of the law of any State
			 or Indian tribe expressly relating to the permitting, prohibiting, licensing,
			 or regulating of Internet gambling facilities and the law of any State or
			 Indian tribe expressly relating to the authorization, prohibiting, licensing,
			 expansion, or regulation of gambling, except to the extent such State or tribal
			 laws are not inconsistent with this title.
					(2)Savings
			 provisionNothing in this title may be construed to limit the
			 applicability or enforcement of any State or tribal consumer protection law of
			 general applicability or preempt the applicability of State or tribal trespass,
			 contract, or tort law.
					(c)Relation to
			 gambling devices transportation actEquipment used by a licensee
			 or significant vendor in the furtherance of licensed activities pursuant to
			 this title (but not to the extent it is used for other purposes) shall not be
			 considered a gambling device within the meaning of section 1 of the Act of
			 January 2, 1951, prohibiting the transportation of gambling devices in
			 interstate and foreign commerce (15 U.S.C. 1171).
				(d)Exemptions from
			 subchapter iv of chapter 53 of title 31, United States
			 CodeSubchapter IV of chapter 53 of title 31, United States Code,
			 is amended by adding at the end the following:
					
						5368.Inapplicability
				to certain gaming and wagersThe provisions of this subchapter—
							(1)restricting
				acceptance of bets or wagers made by individuals located in the United States
				or requiring the blocking or other prevention of restricted transactions shall
				not apply with respect to the placing, transmitting, or receiving of interstate
				off-track wagers, as such term is defined in section 3 of the Interstate
				horseracing Act of 1978 (15 U.S.C. 3002), that are permissible under such Act
				(15 U.S.C. 3001 et seq.), whether such off-track wager is made by telephone,
				Internet, satellite, or other wire or wireless communication facility, service,
				or medium; and
							(2)shall not apply to
				any bet or wager—
								(A)occurring pursuant to a license issued
				under title I of the Internet Gambling Regulation, Enforcement, and Consumer
				Protection Act of 2013, subject to section 109 of that Act;
								(B)that is
				permissible under the Interstate horseracing Act of 1978 (15 U.S.C. 3001 et
				seq.); or
								(C)is the purchase of
				a chance or opportunity to win a lottery or other prize—
									(i)which opportunity
				to win is predominantly subject to chance; and
									(ii)which is
				authorized by a State or Indian tribe wholly within its
				borders.
									.
				(e)Inapplicability
			 of certain provisions to interstate off-track wagersThe
			 provisions of this title requiring a license shall not apply with respect to
			 the placing, transmitting, or receiving of interstate off-track wagers, as such
			 term is defined in section 3 of the Interstate horseracing Act of 1978 (15
			 U.S.C. 3002), that are permissible under such Act (15 U.S.C. 3001 et seq.),
			 whether such off-track wager is made by telephone, Internet, satellite, or
			 other wire or wireless communication facility, service, or medium.
				(f)Wire act
			 amendments
					(1)DefinitionsSection
			 1081 of title 18, United States Code, is amended—
						(A)by designating the
			 five undesignated paragraphs as paragraphs (1) through (5),
			 respectively;
						(B)in paragraph (2),
			 as so designated by subparagraph (A), by striking value. and
			 inserting value, including any Internet gambling
			 facility.;
						(C)by amending
			 paragraph (5), as so designated by subparagraph (A), to read as follows:
							
								(5)The term
				communication facility includes any instrumentality, personnel,
				and services (including, the receipt, forwarding, or delivery of
				communications) used in the transmission of a writing, sign, picture, or sound
				of any kind by aid of wire, cable, radio, or an electromagnetic,
				photoelectronic, or photooptical system, or other like connection (whether
				fixed or mobile) between the points of origin and reception of such
				transmission.
								;
				and
						(D)by adding at the
			 end the following:
							
								(6)The term
				bet or wager has the meaning given the term in section 102 of
				the Internet Gambling Regulation, Enforcement, and Consumer Protection Act of
				2013.
								(7)The term
				Internet means the international computer network of
				interoperable packet switched data networks.
								(8)The term
				Internet gambling facility has the same meaning given the term
				in section 102 of the Internet Gambling Regulation, Enforcement, and Consumer
				Protection Act of 2013.
								(9)The terms
				financial transaction provider and insured depository
				institution have the meanings given those terms in section 5362 of
				title 31, United States Code.
								(10)The term
				gambling business means a business of betting or
				wagering.
								(11)The terms
				own or control and owned or controlled include
				circumstances within the meaning of section 2(a)(2) of the Bank Holding Company
				Act of 1956 (12 U.S.C.
				1841(a)(2)).
								.
						(2)Modification of
			 existing prohibitionSection 1084 of title 18, United States
			 Code, is amended to read as follows:
						
							1084.Transmission
				of wagering information; penalties
								(a)OffenseExcept
				as otherwise provided in this section or in the Internet Gambling Regulation,
				Enforcement, and Consumer Protection Act of 2013, it shall be unlawful for a
				person that is engaged in a gambling business to knowingly use a communication
				facility for the transmission in interstate or foreign commerce, within the
				special maritime and territorial jurisdiction of the United States, or to or
				from any place outside the jurisdiction of any country with respect to any
				transmission to or from the United States, of—
									(1)bets or
				wagers;
									(2)information
				assisting in the placing of bets or wagers; or
									(3)a communication,
				which entitles the recipient to receive money or credit as a result of bets or
				wagers, or for information assisting in the placing of bets or wagers.
									(b)PenaltyAny
				person who violates subsection (a) shall be fined under this title, imprisoned
				for not more than 5 years, or both.
								(c)Transmission in
				interstate or foreign commerceExcept as otherwise provided in
				this section, the transmission of bets or wagers, information assisting in the
				placing of bets or wagers, or a communication which entitles the recipient to
				receive money or credit as a result of bets or wagers, or for information
				assisting in the placing of bets or wagers shall be considered a transmission
				in interstate or foreign commerce subject to this section if such transmission
				involved the use, in some part, of the Internet.
								(d)Rules of
				constructionNothing in this section shall be construed
				to—
									(1)prohibit—
										(A)the transmission
				of information assisting in the placing of bets or wagers for use in news
				reporting if such transmission does not solicit or provide information for the
				purpose of facilitating or enabling the placing or receipt of bets or
				wagers;
										(B)the interstate
				transmission of information relating to a State-specific lottery between a
				State or foreign country where such betting or wagering is permitted under
				Federal, State, tribal, or local law and an out-of-State data center for the
				purposes of assisting in the operation of such State-specific lottery;
				or
										(C)a qualifying
				intrastate lottery transaction (as defined in section 102 of the Internet
				Gambling Regulation, Enforcement, and Consumer Protection Act of 2013;
										(D)any authorized
				activity carried out in connection with a license issued under the Internet
				Gambling Regulation, Enforcement, and Consumer Protection Act of 2013.
										(2)create immunity
				from criminal prosecution under any laws of a State or tribe; or
									(3)authorize activity
				that is prohibited under chapter 178 of title 28.
									(e)ApplicabilityThis section shall not apply to any
				activity that is permissible under the Interstate horseracing Act of 1978 (15
				U.S.C. 3001 et seq.), or any activity that is permissible under title I of the
				Internet Gambling Regulation, Enforcement, and Consumer Protection Act of
				2013.
								(f)Duty of common
				carrier
									(1)In
				generalIf a common carrier (as defined in section 3 of the
				Communications Act of 1934 (47 U.S.C. 153)), subject to the jurisdiction of the
				Federal Communications Commission, is notified in writing by a Federal, State,
				tribal, or local law enforcement agency, acting within the jurisdiction of the
				law enforcement agency, that a communication facility furnished by the common
				carrier is being used or will be used by a subscriber of the common carrier for
				the purpose of transmitting or receiving gambling information in interstate or
				foreign commerce, within the special maritime and territorial jurisdiction of
				the United States, or to or from any place outside the jurisdiction of any
				country with respect to any transmission to or from the United States in
				violation of Federal, State, tribal, or local law, the common carrier shall
				discontinue or refuse, the leasing, furnishing, or maintaining of such
				facility, after reasonable notice to the subscriber.
									(2)Limitation on
				liabilityNo damages, penalty, or forfeiture, civil or criminal,
				shall be found against a common carrier for any act done in compliance with any
				notice received from a law enforcement agency.
									(3)Rule of
				constructionNothing in this subsection shall be construed to
				prejudice the right of any person affected to secure an appropriate
				determination, as otherwise provided by law, in a Federal court or in a State,
				tribal, or local tribunal or agency, that such facility should not be
				discontinued or removed, or should be restored.
									(g)ExclusionsThis section, subchapter IV of chapter 53
				of title 31, and any other provision of Federal law that establishes criminal
				penalties for any activity involved in placing, receiving or otherwise
				transmitting a bet or wager shall not apply to any bet or wager that—
									(1)is permissible
				under the Interstate horseracing Act of 1978 (15 U.S.C. 3001 et seq.);
									(2)is an
				international off-track wager on horseracing, or the combination of
				international horseracing pari-mutuel wagering pools, that is lawful in the
				State or foreign jurisdiction involved;
									(3)is permissible
				under the Prohibition of Internet Gambling, Regulation, and Consumer Protection
				Act of 2013; or
									(4)is a qualifying
				intrastate lottery bet or wager as defined in section 102 of the Act referred
				to in paragraph
				(3).
									.
					(3)Authorization of
			 civil enforcement
						(A)In
			 generalChapter 50 of title 18, United States Code, is amended by
			 adding at the end the following:
							
								1085.Civil
				remedies
									(a)JurisdictionThe
				district courts of the United States (in addition to any other remedies under
				current law) shall have original and exclusive jurisdiction to prevent and
				restrain violations of section 1084 by issuing appropriate orders in accordance
				with this section, regardless of whether a prosecution has been initiated under
				section 1084.
									(b)Proceedings
										(1)DefinitionIn
				this subsection, the term account means—
											(A)the unpaid balance
				of money or its equivalent received or held by an insured depository
				institution in the usual course of business and for which it has given or is
				obligated to give credit, either conditionally or unconditionally, to an
				account, including interest credited, or which is evidenced by an instrument on
				which the depository institution is primarily liable; and
											(B)money received or
				held by an insured depository institution, or the credit given for money or its
				equivalent received or held by the insured depository institution in the usual
				course of business for a special or specific purpose, regardless of the legal
				relationships established thereby, including escrow funds, funds held as
				security for securities loaned by the depository institution, funds deposited
				as advance payment on subscriptions to United States Government securities, and
				funds held to meet its acceptances.
											(2)ProceedingsThe
				United States may institute proceedings under this section—
											(A)to obtain
				injunctive or declarative relief, including a temporary restraining order and a
				preliminary injunction, against any person (other than a financial transaction
				provider, except as provided in paragraph (3)) to prevent or restrain a
				violation or a threatened violation of section 1084;
											(B)in the case of an
				insured depository institution that is a financial transaction provider,
				to—
												(i)restrain an
				account maintained at such insured depository institution if such account
				is—
													(I)owned or
				controlled by a gambling business; and
													(II)includes proceeds
				of, or is used to facilitate a violation of section 1084; or
													(ii)seize funds in an
				account described in clause (i) if such funds—
													(I)are owned or
				controlled by a gambling business; and
													(II)constitute the proceeds of, were derived
				from, or facilitated, a violation of section 1084.
													(3)Financial
				transaction providersThe limitation in paragraph (2)(A) shall
				not apply if the financial transaction provider is a gambling business, in
				which case, such financial transaction provider shall be subject to the
				enforcement provisions under paragraph (2).
										(4)Injunctive
				proceedings
											(A)In
				generalThe attorney general (or other appropriate State
				official) of a State in which a communication in violation of section 1084
				allegedly has been or will be initiated or received may institute proceedings
				under this section to obtain injunctive or declarative relief to prevent or
				restrain the violation or threatened violation.
											(B)ReliefUpon
				application of the attorney general (or other appropriate State official) of an
				affected State under subparagraph (A), the district court may enter a temporary
				restraining order, a preliminary injunction, an injunction, or declaratory
				relief against any person (other than a financial transaction provider) to
				prevent or restrain a violation or threatened violation of section 1084, in
				accordance with rule 65 of the Federal Rules of Civil Procedure.
											(5)Enforcement
				authorityNotwithstanding paragraphs (2) and (4), for a
				communication in violation of section 1084 that allegedly has been or will be
				initiated or received on Indian lands (as that term is defined in section 4 of
				the Indian Gaming Regulatory Act (25 U.S.C. 2703))—
											(A)the United States
				shall have the enforcement authority provided under paragraph (2);
											(B)the enforcement
				authorities specified in an applicable Tribal-State compact negotiated under
				section 11 of the Indian Gaming Regulatory Act (25 U.S.C. 2710) shall be
				carried out in accordance with that compact; and
											(C)if there is no
				applicable Tribal-State compact, an appropriate tribal official may institute
				proceedings in the same manner as an attorney general of a State.
											(6)Rule of
				constructionNothing in this subsection shall be construed to
				alter, supersede, or otherwise affect the application of the Indian Gaming
				Regulatory Act (25 U.S.C. 2701 et seq.).
										(7)Limitation on
				reliefNotwithstanding paragraph (4), no relief shall be granted
				under this section against a financial transaction provider except as provided
				in paragraph (3).
										(c)Limitation on
				liabilityNo damages, penalty, or forfeiture, civil or criminal,
				shall be found against any person or entity for any act done in compliance with
				any notice received from a law enforcement
				agency.
									.
						(B)Clerical
			 amendmentThe table of sections for chapter 50 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 1084 the following:
							
								
									1085. Civil
				remedies.
								
								.
						(g)Systems used in
			 support of lawful gambling
					(1)In
			 generalThis title, subchapter IV of chapter 53 of title 31,
			 United States Code, section 1084 of title 18, United States Code, and any other
			 provision of Federal law that establishes criminal penalties for any activity
			 involved in placing, receiving, or otherwise transmitting a bet or wager,
			 information assisting in the placing of bets or wagers, or a communication
			 which entitles the recipient to receive money or credit as a result of bets or
			 wagers, shall not apply to gaming devices, information, or communications, to
			 the extent used to support bets or wagers offered by a casino gaming facility
			 that—
						(A)occur between
			 participants who are located on the premises of the same casino gaming
			 facility; and
						(B)are lawful in the
			 State or on the Indian lands in or on which the casino gaming facility is
			 located.
						(2)DefinitionsIn
			 this subsection:
						(A)Casino gaming
			 facilityThe term casino gaming facility means any
			 facility that provides casino gaming on a riverboat, at a race track, or in
			 another facility, regardless of the number of gaming devices in 1 physical
			 location, pursuant to a duly authorized license issued by a gaming regulatory
			 authority of a State of Indian tribe.
						(B)ParticipantsThe
			 term participants includes all persons who are party to the bet
			 or wager, including, in the case of banked games, the casino gaming facility or
			 operator itself.
						(h)Preservation of
			 existing lawful gambling
					(1)In
			 generalThis title, subchapter IV of chapter 53 of title 31,
			 United States Code, section 1084 of title 18, United States Code, and any other
			 provision of Federal law that establishes criminal penalties for any activity
			 involved in placing, receiving, or otherwise transmitting a bet or wager,
			 information assisting in the placing of bets or wagers, or a communication
			 which entitles the recipient to receive money or credit as a result of bets or
			 wagers, shall not apply to the offering of a bet or wager or gambling game
			 authorized, licensed, and regulated by a State or Indian tribe on the day
			 before the date of enactment of this Act and otherwise lawful activities in
			 support of the offering of that bet or wager or gambling game, or that is
			 permissible under the Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et
			 seq.); or that is the purchase of a chance or opportunity to win a lottery or
			 other prize—
						(A)which opportunity
			 to win is predominantly subject to chance; and
						(B)which is
			 authorized by a State or Indian tribe wholly within its borders;
						(2)ApplicabilityParagraph
			 (1) shall not apply to—
						(A)any expansion of
			 or other change to any such bet or wager or gambling game that otherwise would
			 violate any applicable provision of Federal law if a change in State or tribal
			 law is necessary in order to permit such expansion or change;
						(B)the offering of a
			 bet or wager or gambling game of the same type and character in a State or
			 Indian tribe in which that bet or wager or gambling game is not permitted on
			 the date of enactment of this Act; and
						(C)qualifying
			 intrastate lottery transactions.
						(3)Casino gaming
			 facility definedIn this subsection, the term casino
			 gaming facility means any facility that provides casino gaming on a
			 riverboat, at a race track, or in another facility, regardless of the number of
			 gaming devices in 1 physical location, pursuant to a duly authorized license
			 issued by a gaming regulatory authority of a State of Indian tribe.
					114.Orderly
			 transition
				(a)Issuance of
			 initial licenses
					(1)In
			 generalEach qualified body designated under section 105 before
			 the date of first issuance specified in this subsection, shall, to the extent
			 practicable while meeting the requirements and standards of this title, issue
			 multiple licenses under this title before such date in order to ensure a robust
			 and competitive market for consumers and to prevent the first licensees from
			 gaining an unfair competitive advantage.
					(2)Effective date
			 of initial licensesNo license issued under this title shall
			 authorize a licensee to accept a bet or wager under this title before the date
			 of first issuance specified in this subsection.
					(3)Date of first
			 issuanceThe date of first issuance specified in this subsection
			 is the date that is 270 days after the date of the enactment of this
			 Act.
					(b)Orderly
			 cessation of unlicensed activity and safekeeping of customer funds
					(1)In
			 generalEach person shall, with respect to an Internet gambling
			 facility not licensed under this Act and to the extent applicable to the
			 person—
						(A)not later than 30
			 days after the date of the enactment of this Act, cease offering, accepting,
			 and providing services with respect to bets or wagers from individuals the
			 person knows, or reasonably should know, are located in the United
			 States;
						(B)provide to each
			 individual located in the United States who has outstanding sums on deposit
			 with such person notice to such individual that operations will be ceasing
			 pursuant to paragraph (1) with instructions indicating the procedures the
			 individual should use to request the return of such sums—
							(i)not
			 later than 7 days after the date of the enactment of this Act and not less
			 frequently than quarterly thereafter until such sums have been returned, by
			 e-mail;
							(ii)not
			 later than 30 days after the date of the enactment of this Act and not less
			 frequently than semi-annually thereafter until such sums have been returned, by
			 mail; and
							(iii)beginning not
			 later than 14 days after the date of the enactment of this Act and ending on
			 the date that such sums have been returned, by promptly displaying notice each
			 time such individual signs into the Internet gambling facility;
							(C)promptly return
			 all outstanding sums to individuals located in the United States who have sums
			 on deposit with such person, upon the request of such individuals;
						(D)during the 2-year
			 period beginning on the date of the enactment of this Act, retain all
			 outstanding sums on deposit with such person that are owed to individuals under
			 subparagraph (C) the disposition of which remains unresolved because of a lack
			 of a request by such individual under such subparagraph or other reason;
			 and
						(E)on the date that
			 is 2 years and 1 day after the date of the enactment of this Act, place any
			 remaining sums on deposit with such person that are owed to individuals under
			 subparagraph (C) the disposition of which remains unresolved in escrow with a
			 financial institution in the United States for safekeeping and orderly
			 disposition as the Secretary may direct.
						(2)Applicability
			 regardless of license application statusParagraph (1) applies to
			 any person who has operated an Internet gambling facility not licensed under
			 this Act regardless of whether the person applies for a license or seeks a
			 certificate of suitability with respect to an application for a license under
			 this title.
					(3)Criminal
			 penaltyWhoever violates paragraph (1) shall be fined under title
			 18, United States Code, in an amount not to exceed 3 times the amount of the
			 funds subject to this subsection or imprisoned under such title for not more
			 than 2 years, or both.
					(4)RegulationsThe
			 Office of Internet Gambling Oversight shall prescribe regulations to carry out
			 this subsection.
					(5)Judicial
			 reviewAn applicant may seek judicial review of a determination
			 under paragraph (1) or (2) only by the United States district court for the
			 District of Columbia in accordance with chapter 7 of title 5, United States
			 Code.
					(c)No effect on
			 existing lawNothing in this section shall be construed to
			 repeal, to amend, or to affect the interpretation of any provision of Federal
			 or State law that was in effect before the date of the enactment of this Act
			 that—
					(1)authorizes the
			 provision of services relating to bets or wagers by facilities authorized and
			 licensed by that State or Indian tribe in compliance with the law of that State
			 or Indian tribe, as applicable, and solely provides services to participants
			 wholly within the boundaries of such State or the Indian lands of such Indian
			 tribe;
					(2)prohibits,
			 restricts, or otherwise addresses bets or wagers; or
					(3)prohibits fraud,
			 unfair or deceptive acts or practices, or other criminal activity.
					115.Annual
			 reports
				(a)Licensing and
			 regulation of internet gambling facilities
					(1)In
			 generalNot later than 1 year after the date of first issuance
			 specified in section 114(a) and not less frequently than annually thereafter,
			 the Secretary shall submit to Congress a report on the licensing and regulation
			 of Internet gambling facilities under this title.
					(2)ElementsEach
			 report submitted under paragraph (1) shall include the following:
						(A)A description of
			 all notices received by the Secretary under subsections (b) and (c) of section
			 108.
						(B)The amount of
			 assessments collected under section 106(e) and, in cooperation with the
			 Secretary of the Treasury, an estimate of the amount of income tax revenue that
			 is attributable to the operation of Internet gambling facilities during the
			 period covered by the report.
						(C)A list of
			 qualified bodies, the number of licensees reviewed by the qualified bodies
			 under this title, and the outcomes of such reviews.
						(D)A description of
			 the efforts the Secretary has undertaken to ensure that qualified bodies are
			 properly issuing licenses and regulating licensees under this title.
						(E)A detailed
			 description of each type of game offered by licensees and how each type is
			 consistent with the definition of poker under section
			 102.
						(F)Such other
			 information as the Secretary considers appropriate.
						(b)Consumer
			 protection
					(1)In
			 generalNot later than 1 year after the date of first issuance
			 specified in section 114(a) and not less frequently than annually thereafter,
			 the Secretary shall submit to the Committee on Banking, Housing and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives a report on commercial and regulatory practices carried out to
			 protect consumers with respect to Internet gambling, including the practices
			 carried out pursuant to the requirements of section 107 and the regulations
			 prescribed pursuant to such section.
					(2)ElementsEach
			 report submitted under paragraph (1) shall include the following:
						(A)A detailed
			 description of the efforts of each qualifying body to protect consumers from
			 unfair or deceptive acts or practices, including deceptive advertising and
			 marketing to minors.
						(B)A description of
			 the practices that the Secretary recommends qualifying bodies adopt to protect
			 consumers.
						(C)Such
			 recommendations as the Secretary may have for legislative action as the
			 Secretary considers necessary to protect consumers with respect to Internet
			 gambling.
						(D)Such other
			 information as the Secretary considers appropriate.
						116.Independent
			 testing of licensed operator equipment
				(a)RequirementThe Secretary shall require independent
			 testing of hardware, software, communications equipment, and other necessary
			 devices for Internet gambling facilities to ensure the integrity,
			 accountability, and randomness of play and network security.
				(b)DefinitionFor
			 purposes of this section, the term independent testing means
			 testing conducted by a scientific laboratory—
					(1)that is accredited
			 by an intentional accreditation body approved by the Secretary;
					(2)that is competent
			 and qualified to scientifically test and evaluate equipment, software,
			 communications and functionality relating to the operation of an Internet
			 gambling facility; and
					(3)that is not be
			 owned or controlled by an Internet gambling facility, an electronic gaming
			 equipment vendor, manufacturer, or retailer, or an Internet gaming
			 operator.
					117.Inclusion of
			 authority to address gambling addiction in samhsa authoritiesSection 501(d) of the Public Health Service
			 Act (42 U.S.C. 290aa(d)) is amended—
				(1)by striking
			 and at the end of paragraph (17);
				(2)by striking the
			 period at the end of paragraph (18) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(19)establish and
				implement programs for the identification, prevention, and treatment of
				pathological and other problem
				gambling.
						.
				118.Compilation of
			 datasets on player behaviorThe Secretary shall compile and make
			 available to the public, on the Web site of the Department of the Treasury,
			 datasets, with respect to Internet gambling, on player behavior from customer
			 tracking data collected or generated by loyalty programs, player tracking
			 software, online gambling transactions, or any other information system. The
			 Secretary shall ensure that personally identifying information, including
			 player name, street address, and bank or credit information, are automatically
			 removed from the data. The data shall include information on player
			 characteristics including gender, age and region of residence, player behavior
			 including frequency of play, length of play, speed of play, denomination of
			 play, amounts wagered and, if applicable, number of lines or hands played, and
			 characteristics of games played.
			119.Effective
			 date
				(a)In
			 generalExcept as otherwise provided in this title, the
			 provisions of this title shall take effect on the date that is 30 days after
			 the date of the enactment of this Act.
				(b)Regulations
			 required before issuing licensesNotwithstanding any other
			 provision of this title, a qualified body may not issue a license under this
			 title until the qualified body has issued regulations to meet its obligations
			 as a qualified body.
				IIENFORCEMENT UNDER
			 TITLES 18 AND 31, UNITED STATES CODE
			201.Financial
			 service providersSubchapter
			 IV of chapter 53 of title 31, United States Code, is amended—
				(1)in section
			 5362—
					(A)by redesignating
			 paragraph (11) as paragraph (12); and
					(B)by inserting after
			 paragraph (10) the following:
						
							(11)List of
				licensed internet gambling facilitiesThe term list of licensed Internet
				gambling facilities means the list established and maintained under
				section 106(n) of the Internet Gambling Regulation, Enforcement, and Consumer
				Protection Act of 2013.
							;
				and
					(2)in section 5364, by striking subsection (d)
			 and inserting the following:
					
						(d)Financial
				transaction providers
							(1)In
				generalA financial transaction provider shall prevent, prohibit,
				or suspend its service from completing payment transactions involving customers
				within the United States and a person or entity that is—
								(A)an Internet
				gambling facility not included on the list of licensed Internet gambling
				facilities, or that the financial transaction provider reasonably believes is
				included on such list;
								(B)demonstrated to
				be, or that the financial transaction provider reasonably believes to be, an
				unlicensed Internet gambling enterprise, based on information other than the
				list of licensed Internet gambling facilities; or
								(C)acting on behalf
				of an Internet gambling facility that is not included on the list of licensed
				Internet gambling facilities, or that the financial transaction provider
				reasonably believes is included on such list, if the financial transaction
				provider has knowledge that such person or entity is acting on behalf of the
				unlicensed person or entity.
								(2)Safe
				harborA financial transaction provider shall not be held liable
				to any person—
								(A)for engaging in a financial activity or
				transaction, including a payments processing activity, in connection with a bet
				or wager that the provider believes is permitted by the Internet Gambling
				Regulation, Enforcement, and Consumer Protection Act of 2013 or the Internet
				horseracing Act of 1978 (15 U.S.C. 3001 et seq.), unless the financial
				transaction provider has actual knowledge that the financial activity or
				transaction was conducted in violation of either such Act or any applicable
				provision of Federal or State law; or
								(B)for taking any
				action pursuant to paragraph
				(1).
								.
				202.Amendments
			 relating to illegal gambling businessesSection 1955(b)(1) of title 18, United
			 States Code, is amended—
				(1)in clause (i), by
			 striking (i) is and inserting (A)(i) is;
				(2)in clause (iii),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(B)is an unlawful
				Internet gambling facility, as defined in section 102 of the Internet Gambling
				Regulation, Enforcement, and Consumer Protection Act of
				2013.
						.
				203.Further
			 amendments to subchapter IV of chapter 53 of title 31, United States
			 CodeSection 5362(10) of title
			 31, United States Code, is amended—
				(1)by striking
			 subparagraphs (A) through (C) and inserting the following:
					
						(A)In
				generalThe term unlawful Internet gambling means
				to place, receive, or otherwise knowingly transmit a bet or wager by or on
				behalf of a person located in the United States by any means which involves the
				use, at least in part, of the Internet, unless such bet or wager is expressly
				permitted under applicable Federal
				law.
						;
				(2)by redesignating
			 subparagraph (D) as subparagraph (B);
				(3)in subparagraph
			 (B), as so redesignated, by striking clause (iii); and
				(4)by striking
			 subparagraph (E) and inserting the following:
					
						(C)Qualifying
				intrastate lottery transactionsThe term unlawful Internet
				gambling does not include the purchase of a chance or opportunity to
				win a lottery or other prize that satisfies all of the conditions and
				limitations set out in section 102(3)(B) of the Internet Gambling Regulation,
				Enforcement, and Consumer Protection Act of 2013.
						(D)Licensed
				internet gambling facilitiesThe term unlawful Internet
				gambling does not include an activity carried out by an Internet
				gambling facility, as such term is defined in section 102 of the Internet
				Gambling Regulation, Enforcement, and Consumer Protection Act of 2013, operated
				by a person under a license provided under title I of that Act, in accordance
				with the provisions of that title
				I.
						.
				204.Bettor
			 forfeitureSection 981(a)(1)
			 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					(I)Any property, real or personal, involved in
				a transaction or attempted transaction in violation of section 103 of the
				Internet Gambling Regulation, Enforcement, and Consumer Protection Act of 2013,
				or any property traceable to such
				property.
					.
			205.Regulations
				(a)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Treasury shall prescribe such regulations as the Secretary of the Treasury
			 considers necessary to ensure compliance with the Bank Secrecy Act (12 U.S.C.
			 1951 et seq.; 31 U.S.C. 5311 et seq.), by licensees, significant vendors to
			 such licensees, and financial service providers to such licensees (as those
			 terms are defined in section 102).
				(b)Revision of
			 regulationsNot later than 180 days after the date of enactment
			 of this Act, the Secretary of the Treasury shall revise part 233 of title 12,
			 Code of Federal Regulations, and part 132 of title 31, Code of Federal
			 Regulations, to conform with the provisions of title I.
				206.Conforming
			 amendmentSection 310(b)(2)(I)
			 of title 31, United States Code, is amended by striking subchapter
			 II and inserting subchapters II and IV.
			IIIOTHER
			 MATTERS
			301SeverabilityIf any provision of this Act is declared
			 unconstitutional, or the applicability thereof to any person or circumstances
			 is held invalid, the remainder of the Act shall remain in effect and will
			 continue to apply to other persons and circumstances.
			
